


Exhibit 10.10

 

 

Confirmation re Closing Documents

 

June 6, 2003

 

 

To:          Silicon Valley Bank

Ladies and Gentlemen:

Concurrently, we are signing and submitting to you a Loan and Security Agreement
(the “Loan Agreement”), and we and our affiliates are signing and submitting to
you other related documents and agreements (with the Loan Agreement,
collectively, the “Loan Documents”).

In order to save time in the closing process, your attorneys have sent the
signature copies of the Loan Documents to us by email, and we then printed them
and had them signed.

This will confirm that we have not made any changes in any of the Loan Documents
and that they were signed as they were submitted to us.

Sincerely,

 

Unify Corporation   

 

 

 

 

 

 

 

By

/s/ Peter DiCorti

 

Name:

Peter DiCorti

 

Title:

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Loan and Security Agreement

 

Borrower:

Unify Corporation

 

Address:

2101 Arena Blvd., Suite 100

 

 

Sacramento, California  95834

 

 

 

 

Date:

June 6, 2003

 

 

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman Drive, Santa
Clara, California  95054 and the borrower(s) named above (jointly and severally,
the “Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”) shall
for all purposes be deemed to be a part of this Agreement, and the same is an
integral part of this Agreement.  (Definitions of certain terms used in this
Agreement are set forth in Section 8 below.)


1.     LOANS.

1.1  Loans.  Silicon will make loans to Borrower (the “Loans”) up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.

1.2  Interest.  All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement.  Interest shall be payable monthly, on the last day
of the month.  Interest may, in Silicon’s discretion, be charged to Borrower’s
loan account, and the same shall thereafter bear interest at the same rate as
the other Loans.  Silicon may, in its discretion, charge interest to Borrower’s
Deposit Accounts maintained with Silicon.

1.3  Overadvances.  If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand.  Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

1.4  Fees.  Borrower shall pay Silicon the fees shown on the Schedule, which are
in addition to all interest and other sums payable to Silicon and are not
refundable.

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Silicon by
facsimile or telephone. Loan requests received after 12:00 Noon will not be
considered by Silicon until the next Business Day. Silicon may rely on any
telephone request for a Loan given by a person whom Silicon believes is an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance.

1.6  Letters of Credit.   At the request of Borrower, Silicon may, in its good
faith business judgment, issue or arrange for the issuance of letters of credit
for the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”).  The
aggregate face amount of all Letters of Credit from time to time outstanding
shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with such additional fee as Silicon’s letter of
credit department shall charge in connection with the issuance of the Letters of
Credit.  Any payment by Silicon under or in connection with a Letter of Credit
shall constitute a Loan hereunder on the date such payment is made.  Each Letter
of Credit shall have an expiry date no later than thirty days prior to the
Maturity Date.  Borrower hereby agrees to

 

1

--------------------------------------------------------------------------------


 

indemnify and hold Silicon harmless from any loss, cost, expense, or liability,
including payments made by Silicon, expenses, and reasonable attorneys’ fees
incurred by Silicon arising out of or in connection with any Letters of Credit. 
Borrower agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Silicon and opened for Borrower’s account
or by Silicon’s interpretations of any Letter of Credit issued by Silicon for
Borrower’s account, and Borrower understands and agrees that Silicon shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto. 
Borrower understands that Letters of Credit may require Silicon to indemnify the
issuing bank for certain costs or liabilities arising out of claims by Borrower
against such issuing bank.  Borrower hereby agrees to indemnify and hold Silicon
harmless with respect to any loss, cost, expense, or liability incurred by
Silicon under any Letter of Credit as a result of Silicon’s indemnification of
any such issuing bank.  The provisions of this Loan Agreement, as it pertains to
Letters of Credit, and any other Loan Documents relating to Letters of Credit
are cumulative.


2.  SECURITY INTEREST. TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS WHEN DUE, BORROWER HEREBY GRANTS TO SILICON A SECURITY INTEREST IN
ALL OF THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”):  ALL RIGHT, TITLE AND
INTEREST OF BORROWER IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR
HEREAFTER ARISING OR ACQUIRED AND WHEREVER LOCATED: ALL ACCOUNTS; ALL INVENTORY;
ALL EQUIPMENT; ALL DEPOSIT ACCOUNTS; ALL GENERAL INTANGIBLES (INCLUDING WITHOUT
LIMITATION ALL INTELLECTUAL PROPERTY); ALL INVESTMENT PROPERTY; ALL OTHER
PROPERTY; AND ANY AND ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE, AND
ALL GUARANTIES AND SECURITY FOR ANY OF THE ABOVE, AND ALL SUBSTITUTIONS AND
REPLACEMENTS FOR, ADDITIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, AND
IMPROVEMENTS TO, AND PROCEEDS  (INCLUDING PROCEEDS OF ANY INSURANCE POLICIES,
PROCEEDS OF PROCEEDS AND CLAIMS AGAINST THIRD PARTIES) OF, ANY AND ALL OF THE
ABOVE, AND ALL BORROWER’S BOOKS RELATING TO ANY AND ALL OF THE ABOVE.


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Borrower is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change.  The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any  material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

3.2  Name; Trade Names and Styles.  The name of Borrower set forth in the
heading to this Agreement is its correct name.  Listed in the Representations
are all prior names of Borrower and all of Borrower’s present and prior trade
names.  Borrower shall give Silicon 30 days’ prior written notice before
changing its name or doing business under any other name.  Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Change.

3.3  Place of Business; Location of Collateral.  The address set forth in the
heading to this Agreement is Borrower’s chief executive office.  In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations.  Borrower will give Silicon at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $25,000 fair market value
of Equipment is located.

3.4  Title to Collateral; Perfection; Permitted Liens. 

(a)  Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower. 
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens.  Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend the interests
of Silicon and the Collateral against all claims of others. 

 

2

--------------------------------------------------------------------------------


 

(b)   Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give Silicon five Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment.  Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege).  Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

(d)   None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture.  Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises.  Whenever any
Collateral is located upon premises in which any third party has an interest,
Borrower shall, whenever requested by Silicon, use its best efforts to cause
such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify in its good
faith business judgment.  Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

3.6  Books and Records.  Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated.  Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower.  Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral.  Borrower is unaware of any claims or adjustments proposed for any
of Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Borrower.  Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000  or more in the
aggregate.

3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve

 

3

--------------------------------------------------------------------------------


 

System) and no part of the proceeds of any Loan will be used to purchase or
carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”


4.  ACCOUNTS.

4.1  Representations Relating to Accounts.  Borrower represents and warrants to
Silicon as follows:  Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in  Section 8 below.

4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to Silicon as follows:  All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be.  All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

4.3  Schedules and Documents relating to Accounts.  Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing. 
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule.  In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

4.4  Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine.  Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.   If the Streamline Period is in
effect, Borrower shall nevertheless continue to remit to Silicon all payments
on, and proceeds of, Accounts as provided above and, if a lockbox account or
other blocked account has been established, Borrower shall continue to cause all
such payments and proceeds to be deposited into said lockbox account or other
blocked account, but, if the Steamline Period is in effect and no Default or
Event of Default has occurred and is continuing, Silicon shall, promptly after
receipt of such payments and proceeds in immediately available funds, deposit
the same into a Deposit Account of Borrower maintained at Silicon, rather than
applying the same to the Obligations.

4.5.  Remittance of Proceeds.  All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Silicon in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $25,000 or less (for all such transactions in any fiscal year). 
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Silicon. 
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

4.6  Disputes.  Borrower shall notify Silicon promptly of all disputes or claims
relating to Accounts on the regular reports provided to Silicon.  Borrower shall
not forgive (completely or partially), compromise or settle any Account for less
than payment in full, or agree to do any of the foregoing, except that Borrower
may do so, provided that: (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, and in arm’s length
transactions, which are reported to Silicon on the regular reports provided to
Silicon; (ii) no Default or Event of Default has occurred and is con-

 

4

--------------------------------------------------------------------------------


 

tinuing; and (iii) taking into account all such discounts, settlements and
forgiveness, the total outstanding Loans will not exceed the Credit Limit. 

4.7  Returns.  Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory. 

4.8  Verification.  Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

4.9  No Liability.  Silicon shall not be responsible or liable for any shortage
or discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Silicon be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Silicon from
liability for its own gross negligence or willful misconduct.


5.  ADDITIONAL DUTIES OF BORROWER.

5.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

5.2  Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon.  All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon.  Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid.  Silicon may require reasonable assurance that the insurance
proceeds so released will be so used.  If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense.  Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

5.3  Reports.  Borrower, at its expense, shall provide Silicon with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
financial documentation), as Silicon shall from time to time specify in its good
faith business judgment.

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, Silicon, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower’s books and records. 
Silicon shall take reasonable steps to keep confidential all information
obtained in any such inspection or audit, but Silicon shall have the right to
disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process.  The foregoing
inspections and audits shall be at Borrower’s expense and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent
Silicon’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon schedule an audit more
than 10 days in advance, and Borrower seeks to reschedules the audit with less
than 10 days written notice to Silicon, then (without limiting any of Silicon’s
rights or remedies), Borrower shall pay Silicon a cancellation fee of $1,000
plus any out-of-pocket expenses incurred by Silicon, to compensate Silicon for
the anticipated costs and expenses of the cancellation.

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without Silicon’s prior written consent (which shall be a matter of
its good faith business judgment), do any of the following:  (i) merge or
consolidate with another corporation or entity; (ii) acquire any assets, except
in the ordinary course of business; (iii) enter into any other transaction
outside the ordinary course of business; (iv) sell or transfer any Collateral,
except for the sale of finished Inventory in the ordinary course of Borrower’s
business, and except for the sale of obsolete or unneeded Equipment in the
ordinary course of business; (v) store any Inventory or other Collateral with
any warehouseman or other third party; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis; (vii)
make any loans of any money or other assets; (viii) incur any debts, outside the
ordinary course of business, which would result in a Material Adverse Change;
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity; (x) pay or declare any dividends on Borrower’s stock
(except for dividends payable solely in stock of Borrower); (xi) redeem, retire,
purchase or

 

5

--------------------------------------------------------------------------------


 

otherwise acquire, directly or indirectly, any of Borrower’s stock; (xii) make
any change in Borrower’s capital structure which would result in a Material
Adverse Change; or (xiii) engage, directly or indirectly, in any business other
than the businesses currently engaged in by Borrower or reasonably related
thereto; or (xiv) dissolve or elect to dissolve.  Transactions permitted by the
foregoing provisions of this Section are only permitted if no Default or Event
of Default would occur as a result of such transaction. 

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

5.7  Further Assurances.  Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.


6.   TERM.

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

6.2  Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) by Borrower, effective three Business Days after written
notice of termination is given to Silicon; or (ii) by Silicon at any time after
the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.  If this Agreement is terminated by Borrower or
by Silicon under this Section 6.2, Borrower shall pay to Silicon a termination
fee in an amount equal to one percent (1.0%) of the Maximum Credit Limit,
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank.  The termination fee shall be due and payable on the effective date
of termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable.  Without
limiting the generality of the foregoing, if on the Maturity Date,  or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement.  Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination.  No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate Silicon’s security interests.


7.  EVENTS OF DEFAULT AND REMEDIES.

7.1  Events of Default.  The  occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation (including without limitation the reporting
obligations in Section 4.3 of this Agreement and Section 6  of the Schedule),
which failure is not cured within five Business Days after the date due; or (f)
any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on all or any part of the Collateral which is not cured
within 15 days after the occurrence of the same; or (g) any default or event of
default occurs under any obligation secured by a Permitted Lien, which is not
cured within any applicable cure period or

 

6

--------------------------------------------------------------------------------


 

waived in writing by the holder of the Permitted Lien; or (h) Borrower breaches
any material contract or obligation, which has resulted or may reasonably be
expected to result in a Material Adverse Change; or (i) Dissolution, termination
of existence, insolvency or business failure of Borrower; or appointment of a
receiver, trustee or custodian, for all or any part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding by Borrower under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect; or (j) the commencement of any
proceeding against Borrower or any guarantor of any of the Obligations under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect, which is not cured by the dismissal thereof within 30 days
after the date commenced; or (k) revocation or termination of, or limitation or
denial of liability upon, any guaranty of the Obligations or any attempt to do
any of the foregoing, or commencement of proceedings by any guarantor of any of
the Obligations under any bankruptcy or insolvency law; or (l) revocation or
termination of, or limitation or denial of liability upon, any pledge of any
certificate of deposit, securities or other property or asset of any kind
pledged by any third party to secure any or all of the Obligations, or any
attempt to do any of the foregoing, or commencement of proceedings by or against
any such third party under any bankruptcy or insolvency law; or (m) Borrower
makes any payment on account of any indebtedness or obligation which has been
subordinated to the Obligations other than as permitted in the applicable
subordination agreement, or if any Person who has subordinated such indebtedness
or obligations terminates or in any way limits his subordination agreement; or
(n) there shall be a change in the record or beneficial ownership of an
aggregate of more than 20% of the outstanding shares of stock of Borrower, in
one or more transactions, compared to the ownership of outstanding shares of
stock of Borrower in effect on the date hereof, without the prior written
consent of Silicon; or (o) Borrower shall generally not pay its debts as they
become due, or Borrower shall conceal, remove or transfer any part of its
property, with intent to hinder, delay or defraud its creditors, or make or
suffer any transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or (p) a Material Adverse
Change shall occur.  Silicon may cease making any Loans hereunder during any of
the above cure periods, and thereafter if an Event of Default has occurred and
is continuing. 

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Silicon, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes Silicon without judicial process to
enter onto any of Borrower’s premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Silicon deems it necessary, in its good
faith business judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Silicon seek to take possession of any of the Collateral by court process,
Borrower hereby irrevocably waives: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
Silicon retain possession of, and not dispose of, any such Collateral until
after trial or final judgment; (d) Require Borrower to assemble any or all of
the Collateral and make it available to Silicon at places designated by Silicon
which are reasonably convenient to Silicon and Borrower, and to remove the
Collateral to such locations as Silicon may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Silicon shall have
the right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time Silicon obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale. 
Silicon shall have the right to conduct such disposition on Borrower’s premises
without charge, for such time or times as Silicon deems reasonable, or on
Silicon’s premises, or elsewhere and the Collateral need not be located at the
place of disposition.  Silicon may directly or through any affiliated company
purchase or lease any Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition.  Any sale or other
disposition of Collateral shall not relieve Borrower of any liability Borrower
may have if any Collateral is defective as to title or physical condition or
otherwise at the time of sale; (g) Demand payment of, and collect any Accounts
and General Intangibles comprising Collateral and, in connection therewith,
Borrower irrevocably authorizes Silicon to endorse or sign Borrower’s name on
all collections, receipts, instruments and other documents, to take possession
of and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in Silicon’s
good faith business judgment, to grant extensions of time to pay, compromise
claims and settle Accounts and the like for less than face value; (h) Offset
against any sums in any of Borrower’s general, special or other Deposit Accounts
with Silicon against any or all of the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records

 

7

--------------------------------------------------------------------------------


 

utilized in the preparation thereof or referring thereto.  All reasonable
attorneys’ fees, expenses, costs, liabilities and obligations incurred by
Silicon with respect to the foregoing shall be added to and become part of the
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.  Without
limiting any of Silicon’s rights and remedies, from and after the occurrence and
during the continuance of any Event of Default, the interest rate applicable to
the Obligations shall be increased by an additional four percent per annum (the
“Default Rate”).

7.3  Standards for Determining Commercial Reasonableness.  Borrower and Silicon
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by Silicon, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, Silicon may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same.  Silicon shall be
free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting Silicon’s other rights and remedies, Borrower
grants to Silicon an irrevocable power of attorney coupled with an interest,
authorizing and permitting Silicon (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Silicon agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that Silicon
may, in its good faith business judgment, deem advisable in order to perfect and
maintain Silicon’s security interest in the Collateral, or in order to exercise
a right of Borrower or Silicon, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Silicon’s possession; (d) Endorse all checks and other forms of remittances
received by Silicon; (e) Pay, contest or settle any lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (f) Grant extensions of time to pay, compromise claims and settle
Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents.  Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations. 
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by Silicon first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Silicon in
the exercise of its rights under this Agreement, second to the interest due upon
any of the Obligations, and third to the principal of the Obligations, in such
order as Silicon shall determine in its sole discretion.  Any surplus shall be
paid to Borrower or other persons legally entitled thereto; Borrower shall
remain liable to Silicon for any deficiency.  If, Silicon, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Silicon
shall have the option, exercisable at any time, in its good faith business
judgment, of either reducing the Obligations by the principal amount of purchase
price or deferring the reduction of the Obligations until the actual receipt by
Silicon of the cash therefor.

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, Silicon shall have all the other rights and remedies accorded a
secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive.  Exercise or partial exercise by
Silicon of one or

 

8

--------------------------------------------------------------------------------


 

more of its rights or remedies shall not be deemed an election, nor bar Silicon
from subsequent exercise or partial exercise of any other rights or remedies. 
The failure or delay of Silicon to exercise any rights or remedies shall not
operate as a waiver thereof, but all rights and remedies shall continue in full
force and effect until all of the Obligations have been fully paid and
performed.


8.     DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Borrower.

 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

“Business Day” means a day on which Silicon is open for business.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California  from time to time.

“Collateral” has the meaning set forth in Section 2 above.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

 “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Silicon, in its good faith business judgment, shall deem eligible for
borrowing.  Without limiting the fact that the determination of which Accounts
are eligible for borrowing is a matter of Silicon’s good faith business
judgment, the following (the “Minimum Eligibility Requirements”) are the minimum
requirements for a Account to be an Eligible Account:  (i) the Account must not
be outstanding for more than 90 days from its invoice date (the “Eligibility
Period”), (ii) the Account must not represent progress billings, or be due under
a fulfillment or requirements contract with the Account Debtor, (iii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional), (iv) the Account must not be
owing from an Account Debtor with whom Borrower has any dispute (whether or not
relating to the particular Account), (v) the Account must not be owing from an
Affiliate of Borrower, (vi) the Account must not be owing from an Account Debtor
which is subject to any insolvency or bankruptcy proceeding, or whose financial
condition is not acceptable to Silicon, or which, fails or goes out of a
material portion of its business, (vii) the Account must not be owing from the
United States or any department, agency or instrumentality thereof (unless there
has been compliance, to Silicon’s satisfaction, with the United States
Assignment of Claims Act), (viii) the Account must not be owing from an Account
Debtor located outside the United States or Canada (unless pre-approved by
Silicon in its discretion in writing, or backed by a letter of credit
satisfactory to Silicon, or FCIA insured satisfactory to Silicon),  (ix) the
Account must not be owing from an Account Debtor to whom Borrower is or may be
liable for goods purchased from such Account Debtor or otherwise (but, in such
case, the Account will be deemed not eligible only to the extent of any amounts
owed by Borrower to such Account Debtor). Accounts owing from one Account Debtor
will not be deemed Eligible Accounts to the extent they exceed 35% of the total
Accounts outstanding.  In addition, if more than 50% of the Accounts owing from
an Account Debtor are outstanding for a period longer than their Eligibility
Period (without regard to unapplied credits) or are otherwise not eligible
Accounts, then all Accounts owing from that Account Debtor will be deemed
ineligible for borrowing.  Silicon may, from time to time, in its good faith
business judgment, revise the Minimum Eligibility Requirements, upon written
notice to Borrower.

“Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles consistently applied.

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of Silicon’s business judgment.

“including” means including (but not limited to).

 “Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know–how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Silicon and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other Loan Documents.

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment; (ii) leases of specific items of Equipment; (iii)
liens for taxes not yet payable; (iv) additional security interests and liens
consented to in

 

10

--------------------------------------------------------------------------------


 

writing by Silicon, which consent may be withheld in its good faith business
judgment; (v) security interests being terminated substantially concurrently
with this Agreement; (vi) liens of materialmen, mechanics, warehousemen,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations which are not delinquent; (vii) liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described above in clauses (i) or (ii) above,
provided that any extension, renewal or replacement lien is limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; (viii)
Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods.  Silicon will have
the right to require, as a condition to its consent under subparagraph (iv)
above, that the holder of the additional security interest or lien sign an
intercreditor agreement on Silicon’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of Silicon,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement. 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

“Representations” means the written Representations and Warranties provided by
Borrower to Silicon referred to in the Schedule.

“Reserves” means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Silicon in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Silicon’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Silicon is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Silicon determines in good faith constitutes an Event of Default or may,
with notice or passage of time or both, constitute an Event of Default.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.


9.     GENERAL PROVISIONS.

9.1  Interest Computation.  In computing interest on the Obligations, all
checks, wire transfers and other items of payment received by Silicon (including
proceeds of Accounts and payment of the Obligations in full) shall be deemed
applied by Silicon on account of the Obligations on receipt by Silicon of
immediately available funds, and, for purposes of the foregoing, any such funds
received after 12:00 Noon on any day shall be deemed received on the next
Business Day.  Silicon shall not, however, be required to credit Borrower’s
account for the amount of any item of payment which is unsatisfactory to Silicon
in its good faith business judgment, and Silicon may charge Borrower’s loan
account for the amount of any item of payment which is returned to Silicon
unpaid. 

9.2  Application of Payments.  All payments with respect to the Obligations may
be applied, and in Silicon’s good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.

9.3  Charges to Accounts.  Silicon may, in its discretion, require that Borrower
pay monetary Obligations in cash to Silicon, or charge them to Borrower’s Loan
account, in which event they will bear interest at the same rate applicable to
the Loans.  Silicon may also, in its discretion, charge any monetary Obligations
to Borrower’s Deposit Accounts maintained with Silicon.

9.4  Monthly Accountings.  Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement.  Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to Silicon or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one

 

11

--------------------------------------------------------------------------------


 

party to the other party.  Notices to Silicon shall be directed to the
Commercial Finance Division, to the attention of the Division Manager or the
Division Credit Manager.  All notices shall be deemed to have been given upon
delivery in the case of notices personally delivered, or at the expiration of
one Business Day following delivery to the private delivery service, or two
Business Days following the deposit thereof in the United States mail, with
postage prepaid. 

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

9.8  Waivers; Indemnity.  The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Silicon later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Silicon
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Silicon and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall  not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

9.9  No Liability for Ordinary Negligence.  Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of Silicon.

9.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

9.12  Attorneys Fees and Costs.  Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower.  In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Levy, Small & Lallas, but Borrower acknowledges and agrees that Levy,
Small & Lallas is representing only Silicon and not Borrower in connection with
this Agreement.  If either Silicon or Borrower files any lawsuit against the
other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable costs and attorneys’ fees,
including (but not limited to) reasonable attorneys’ fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment.  All attorneys’ fees and costs to which Silicon may be

 

12

--------------------------------------------------------------------------------


 

entitled pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Silicon; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void.  No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

9.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.15  Limitation of Actions.  Any claim or cause of action by Borrower against
Silicon, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Silicon, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one year after the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, and the service of a summons and complaint on an officer of
Silicon, or on any other person authorized to accept service on behalf of
Silicon, within thirty (30) days thereafter.  Borrower agrees that such one-year
period is a reasonable and sufficient time for Borrower to investigate and act
upon any such claim or cause of action.  The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion.  This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

9.16  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

9.17  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California.  As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

9.18  Mutual Waiver of Jury Trial.  BORROWER AND SILICON EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

Borrower:

 

Silicon:

 

 

 

 

 

UNIFY CORPORATION

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Todd E. Wille

 

By

/s/ Kevin Gillis

 

 

President or Vice President

 

Title

Vice President

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter DiCorti

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Schedule to

Loan and Security Agreement

 

Borrower:

Unify Corporation

 

Address:

2101 Arena Blvd., Suite 100

 

 

Sacramento, California  95834

 

 

 

 

Date:

June 6, 2003

 

 

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.

 

1.

CREDIT LIMIT

 

 

(Section 1.1):

An amount not to exceed the lesser of:  (i) $750,000 at any one time outstanding
(the “Maximum Credit Limit”); or (ii) 75% (the “Advance Rate”) of the amount of
Borrower’s Eligible Accounts (as defined in Section 8 above). 

 

 

 

 

 

Silicon may, from time to time, modify the Advance Rate, in its good faith
business judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts or other issues or factors relating to the
Accounts or other Collateral.

 

Letter of Credit Sublimit

 

 

(Section 1.6):

$750,000

 

 

 

 

CASH MANAGEMENT

 

 

SUBLIMIT:

$250,000, PROVIDED THAT THE TOTAL CASH MANAGEMENT SUBLIMIT AND THE FOREIGN
EXCHANGE CONTRACT SUBLIMIT SHALL NOT, AT ANY TIME, EXCEED $250,000.

 

 

 

 

 

BORROWER MAY USE LOANS AVAILABLE HEREUNDER, UP TO THE ABOVE CASH MANAGEMENT
SUBLIMIT FOR SILICON’S CASH MANAGEMENT SERVICES (AS DEFINED BELOW), INCLUDING,
MERCHANT SERVICES, BUSINESS CREDIT CARD, ACH AND OTHER SERVICES IDENTIFIED IN
THE CASH MANAGEMENT SERVICES AGREEMENT RELATED TO SUCH SERVICE (THE “CASH
MANAGEMENT SERVICES”).  SILICON MAY, IN ITS SOLE DISCRETION, RESERVE AGAINST
LOANS WHICH WOULD OTHERWISE BE AVAILABLE HEREUNDER SUCH SUMS AS SILICON SHALL
DETERMINE IN ITS GOOD FAITH BUSINESS JUDGMENT IN CONNECTION WITH THE CASH
MANAGEMENT SERVICES (THE “CASH MANAGEMENT RESERVES”), AND SILICON MAY CHARGE TO
BORROWER’S LOAN ACCOUNT, ANY AMOUNTS THAT MAY

 

1

--------------------------------------------------------------------------------


 

 

 

BECOME DUE OR OWING TO SILICON IN CONNECTION WITH THE CASH MANAGEMENT SERVICES. 
BORROWER AGREES TO EXECUTE AND DELIVER TO SILICON ALL STANDARD FORM APPLICATIONS
AND AGREEMENTS OF SILICON IN CONNECTION WITH THE CASH MANAGEMENT SERVICES, AND,
WITHOUT LIMITING ANY OF THE TERMS OF SUCH APPLICATIONS AND AGREEMENTS, BORROWER
WILL PAY ALL STANDARD FEES AND CHARGES OF SILICON IN CONNECTION WITH THE CASH
MANAGEMENT SERVICES.  THE CASH MANAGEMENT SERVICES SHALL TERMINATE ON THE
MATURITY DATE.

 

 

 

 

Foreign Exchange

 

 

Contract Sublimit:

$250,000, provided that the total Cash Management Sublimit and the Foreign
Exchange Contract Sublimit shall not, at any time, exceed $250,000.

 

 

 

 

 

Borrower may enter into foreign exchange forward contracts with Silicon, on its
standard forms, under which Borrower commits to purchase from or sell to Silicon
a set amount of foreign currency more than one business day after the contract
date (the “FX Forward Contracts”); provided that (1) at the time the FX Forward
Contract is entered into Borrower has Loans available to it under this Agreement
in an amount at least equal to 10% of the amount of the FX Forward Contract; (2)
the total FX Forward Contracts at any one time outstanding may not exceed 10
times the amount of the Foreign Exchange Contract Sublimit set forth above.
Silicon shall have the right to withhold, from the Loans otherwise available to
Borrower under this Agreement, a reserve (which shall be in addition to all
other reserves) (the “FX Reserves”) in an amount equal to 10% of the total FX
Forward Contracts from time to time outstanding, and in the event at any time
there are insufficient Loans available to Borrower for such reserve, Borrower
shall deposit and maintain with Silicon cash collateral in an amount at all
times equal to such deficiency, which shall be held as Collateral for all
purposes of this Agreement. Silicon may, in its discretion, terminate the FX
Forward Contracts at any time that an Event of Default occurs and is continuing.
Borrower shall execute all standard form applications and agreements of Silicon
in connection with the FX Forward Contracts, and without limiting any of the
terms of such applications and agreements, Borrower shall pay all standard fees
and charges of Silicon in connection with the FX Forward Contracts.

 

2

--------------------------------------------------------------------------------


 

 

 

 

2.

INTEREST.

 

 

Interest Rate (Section 1.2):

A rate equal to the “Prime Rate” in effect from time to time, plus 2% per annum,
provided that, for purposes of calculating interest hereunder, the Prime Rate on
each day shall not be less than 4.25% per annum.  Interest shall be calculated
on the basis of a 360-day year for the actual number of days elapsed.  “Prime
Rate” means the rate announced from time to time by Silicon as its “prime rate;”
it is a base rate upon which other rates charged by Silicon are based, and it is
not necessarily the best rate available at Silicon.  The interest rate
applicable to the Obligations shall change on each date there is a change in the
Prime Rate.

 

 

 

3.

FEES (Section 1.4):

 

 

 

 

 

Loan Fees:

$15,000 with respect to the Non-Exim Loan and $15,000 with respect to the Exim
Loan, for a total of $30,000, payable concurrently herewith.

 

 

 

 

Collateral Monitoring

 

 

Fee:

$1,250, per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement), provided that no Collateral
Monitoring Fee shall be charged in a month in which the Streamline Period is in
effect during the entire month.

 

 

 

4.

MATURITY DATE

 

 

(Section 6.1):

One year from the date of this Agreement.

 

 

 

5.

FINANCIAL COVENANTS

 

 

(Section 5.1):

Borrower shall comply with each of the following covenants:

 

 

 

 

Minimum Total Cash:

Borrower shall maintain total cash of not less than $750,000 as of the end of
each month.

 

 

 

 

Minimum Cash

 

 

at Silicon:

Borrower shall, at all times, maintain cash of not less than $500,000 on deposit
with Silicon.

 

3

--------------------------------------------------------------------------------


 

 

Minimum Tangible

 

 

Net Worth:

Borrower shall maintain a Tangible Net Worth of not less than the following
amounts as of the end of each of the following months:

 

 

As of end of:

 

Minimum Tangible

Net Worth

 

 

May, 2003

 

$100,000

 

 

June, 2003

 

$100,000

 

 

July, 2003

 

$700,000

 

 

August, 2003

 

$100,000

 

 

September, 2003

 

$100,000

 

 

October, 2003

 

$700,000

 

 

November, 2003

 

$100,000

 

 

December, 2003

 

$100,000

 

 

January, 2004

 

$1,400,000

 

 

February, 2004

 

$100,000

 

 

March 2004

 

$100,000

 

 

April, 2004

 

$1,800,000

 

 

 

Definitions.

For purposes of the foregoing financial covenants, the following term shall have
the following meaning:

 

 

 

 

 

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities, determined in accordance with GAAP, with the following
adjustments: 

 

 

 

 

 

 

 

(A) there shall be excluded from assets:  (i) notes, accounts receivable and
other obligations owing to Borrower from its officers or other Affiliates, and
(ii) all assets which would be classified as intangible assets under GAAP,
including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, capitalized software and organizational costs, licenses and
franchises

 

 

 

 

 

 

 

(B) there shall be excluded from liabilities:  all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Silicon or by language in the instrument evidencing the
indebtedness which Silicon agrees in writing is acceptable to Silicon in its
good faith business judgment.

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

6.

REPORTING.

 

 

 

 

(Section 5.3):

 

Borrower shall provide Silicon with the following:

 

 

 

 

 

 

 

 

1.

Weekly, and on each request for a Loan, transaction reports and schedules of
collections, on Silicon’s standard form.

 

 

 

 

 

 

 

 

2.

Monthly accounts receivable agings, aged by invoice date, within 30 days after
the end of each month.

 

 

 

 

 

 

 

 

3.

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within 30 days after the end of each month.

 

 

 

 

 

 

 

 

4.

Monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, and general ledger, within fifteen days after the end of
each month.

 

 

 

 

 

 

 

 

5.

Monthly unaudited financial statements, as soon as available, and in any event
within thirty days after the end of each month.

 

 

 

 

 

 

 

 

6.

Monthly Compliance Certificates, within thirty days after the end of each month,
in such form as Silicon shall reasonably specify, signed by the Chief Financial
Officer of Borrower, certifying that as of the end of such month Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Silicon shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks.

 

 

 

 

 

 

 

 

7.

Quarterly unaudited financial statements, as soon as available, and in any event
within forty-five days after the end of each fiscal quarter of Borrower.

 

 

 

 

 

 

 

 

8.

Annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year of Borrower within
thirty days prior to the end of each fiscal year of Borrower. 

 

 

 

 

 

 

 

 

9.

Annual financial statements, as soon as available, and in any event within 120
days following the end of Borrower’s fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Silicon.

 

5

--------------------------------------------------------------------------------


 

 

 

 

7.

BORROWER INFORMATION:

 

 

 

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated _______________, previously
submitted to Silicon (the “Representations”) is true and correct as of the date
hereof.

 

 

 

8.

ADDITIONAL PROVISIONS

 

 

 

 

 

 

 

(a)

Banking Relationship.  Borrower shall at all times maintain its primary banking
relationship with Silicon. As to any Deposit Accounts and investment accounts
maintained with another institution, Borrower shall cause such institution,
within 30 days after the date of this Agreement, to enter into a control
agreement in form acceptable to Silicon in its good faith business judgment in
order to perfect Silicon’s first-priority security interest in said Deposit
Accounts and investment accounts.

 

 

 

 

 

 

(b)

Subordination of Inside Debt.  All present and future indebtedness of Borrower
to its officers, directors and shareholders (“Inside Debt”) shall, at all times,
be subordinated to the Obligations pursuant to a subordination agreement on
Silicon’s standard form.  Borrower represents and warrants that there is no
Inside Debt presently outstanding.  Prior to incurring any Inside Debt in the
future, Borrower shall cause the person to whom such Inside Debt will be owed to
execute and deliver to Silicon a subordination agreement on Silicon’s standard
form.

 

 

 

 

 

 

(c)

Exim Agreement; Cross-Collateralization; Cross-Default.  Silicon and the
Borrower are parties to that certain Loan and Security Agreement (Exim Program)
of even date (the “Exim Agreement”).  Both this Agreement and the Exim Agreement
shall continue in full force and effect, and all rights and remedies under this
Agreement and the Exim Agreement are cumulative.  The term “Obligations” as used
in this Agreement and in the Exim Agreement shall include without limitation the
obligation to pay when due all Loans made pursuant to this Agreement (the
“Non-Exim Loans”) and all interest thereon and the obligation to pay when due
all Loans made pursuant to the Exim Agreement (the “Exim Loans”) and all
interest thereon.  Without limiting the generality of the foregoing, all
“Collateral” as defined in this Agreement and as defined in the Exim Agreement
shall secure all Exim Loans and all Non-

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

Exim Loans and all interest thereon, and all other Obligations.  Any Event of
Default under this Agreement shall also constitute an Event of Default under the
Exim Agreement, and any Event of Default under the Exim Agreement shall also
constitute an Event of Default under this Agreement.  In the event Silicon
assigns its rights under the Exim Agreement and/or under any Note evidencing
Exim Loans and/or its rights under this Agreement and/or under any Note
evidencing Non-Exim Loans, to any third party, including without limitation the
Export-Import Bank of the United States (“Exim Bank”), whether before or after
the occurrence of any Event of Default, Silicon shall have the right (but not
any obligation), in its sole discretion, to allocate and apportion Collateral to
the Agreement and/or Note assigned and to specify the priorities of the
respective security interests in such Collateral between itself and the
assignee, all without notice to or consent of the Borrower.

 

 

 

 

 

 

 

 

(d)

Streamline Provisions.

 

 

 

 

 

 

 

 

 

(1)

Borrower may, at its option, elect not to have any Non-Exim Loans or Letters of
Credit outstanding for specified periods of time (the ‘Streamline Periods’). At
least 10 days prior to putting a Streamline Period into effect, Borrower will
give Silicon written notice thereof, specifying the date the Streamline Period
is to start.  On or prior to the Business Day immediately preceding commencement
of the Streamline Period Borrower will pay to Silicon, by wire transfer, an
amount sufficient to repay in full all outstanding Non-Exim Loans, all accrued
interest thereon.  Borrower may not elect to have a Streamline Period go into
effect if, at the date the Streamline Period is to go into effect, there are any
outstanding Letters of Credit or the combined amount of the required FX Reserves
and Cash Management Reserves exceeds $250,000.

 

 

 

 

 

 

 

 

 

 

(2)

During the Streamline Period, no Non-Exim Loans may be made, no Letters of
Credit may be outstanding, and the combined amount of the required FX Reserves
and Cash Management Reserves may not exceed $250,000.

 

 

 

 

 

 

 

 

 

 

(3)

During the Streamline Period, provided no Event of Default has occurred and is
continuing, Borrower will not be required to provide Silicon with weekly
reporting of transactions, weekly schedules of Accounts or schedules of
collections (as called for by Section 4.3 of this Agreement).

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

(4)

Provided no Default or Event of Default has occurred and is continuing, Borrower
may, at its option, terminate the Streamline Period, so that Borrower can
thereafter request Non-Exim Loans and Letters of Credit under this Agreement, by
giving Silicon written notice at least 30 days before the Streamline Period is
to terminate, together with such information relating to the Accounts and other
Collateral as Silicon shall specify.

 

 

 

 

 

 

 

 

 

 

(5)

Upon Borrower giving notice that it wishes to terminate the Streamline Period,
and thereafter, Borrower will, provide Silicon with the daily reporting of
transactions and daily schedules and assignments of Accounts and schedules of
collections, as called for by Section 4.3 of this Agreement.

 

 

 

 

 

 

 

 

 

 

(6)

During the Streamline Period, Borrower shall provide a borrowing base
certificate to Silicon, on a monthly basis, in such form as Silicon shall
specify, within 30 days after the end of each month.

 

 

 

 

 

 

 

 

 

(e)

Warrants.  Borrower shall provide Silicon with seven-year warrants to purchase
shares of common stock of the Borrower, on the terms set forth in the Warrant to
Purchase Stock and related documents being executed concurrently with this
Agreement.  Said warrants shall be deemed fully earned on the date hereof, shall
be in addition to all interest and other fees, and shall be non-refundable.

 

 

 

 

 

 

 

 

(f)

Condition Precedent-UCC Filings and Searches.  Borrower agrees that no Loans
will be made and no other credit accommodations will be provided until UCC-1
Financing Statements with respect to Borrower have been filed of record in
appropriate jurisdictions and searches showing such filing and no conflicting
filings have been received by Silicon.

 

Borrower:

 

Silicon:

 

 

 

 

 

UNIFY CORPORATION

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Todd E. Wille

 

By

/s/ Kevin Gillis

 

 

President or Vice President

 

Title

Vice President

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter DiCorti

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

8

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Loan and Security Agreement

(Exim Program)

 

Borrower:

Unify Corporation

 

Address:

2101 Arena Blvd., Suite 100

 

 

Sacramento, California  95834

 

 

 

 

Date:

June 6, 2003

 

 

THIS LOAN AND SECURITY AGREEMENT (EXIM PROGRAM) is entered into on the above
date between SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman
Drive, Santa Clara, California  95054 and the borrower(s) named above (jointly
and severally, the “Borrower”), whose chief executive office is located at the
above address (“Borrower’s Address”). The Schedule to this Agreement (the
“Schedule”) shall for all purposes be deemed to be a part of this Agreement, and
the same is an integral part of this Agreement.  (Definitions of certain terms
used in this Agreement are set forth in Section 8 below.)


1.     LOANS.

1.1  Loans.  Silicon will make loans to Borrower (the “Loans”) up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.

1.2  Interest.  All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement.  Interest shall be payable monthly, on the last day
of the month.  Interest may, in Silicon’s discretion, be charged to Borrower’s
loan account, and the same shall thereafter bear interest at the same rate as
the other Loans.  Silicon may, in its discretion, charge interest to Borrower’s
Deposit Accounts maintained with Silicon.

1.3  Overadvances.  If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand.  Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

1.4  Fees.  Borrower shall pay Silicon the fees shown on the Schedule, which are
in addition to all interest and other sums payable to Silicon and are not
refundable.

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Silicon by
facsimile or telephone. Loan requests received after 12:00 Noon will not be
considered by Silicon until the next Business Day. Silicon may rely on any
telephone request for a Loan given by a person whom Silicon believes is an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance.

1.6  Letters of Credit.   At the request of Borrower, Silicon may, in its good
faith business judgment, issue or arrange for the issuance of letters of credit
for the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”).  The
aggregate face amount of all Letters of Credit from time to time outstanding
shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with such additional fee as Silicon’s

 

1

--------------------------------------------------------------------------------


 

letter of credit department shall charge in connection with the issuance of the
Letters of Credit.  Any payment by Silicon under or in connection with a Letter
of Credit shall constitute a Loan hereunder on the date such payment is made. 
Each Letter of Credit shall have an expiry date no later than thirty days prior
to the Maturity Date.  Borrower hereby agrees to indemnify and hold Silicon
harmless from any loss, cost, expense, or liability, including payments made by
Silicon, expenses, and reasonable attorneys’ fees incurred by Silicon arising
out of or in connection with any Letters of Credit.  Borrower agrees to be bound
by the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Silicon and opened for Borrower’s account or by Silicon’s
interpretations of any Letter of Credit issued by Silicon for Borrower’s
account, and Borrower understands and agrees that Silicon shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.  Borrower understands
that Letters of Credit may require Silicon to indemnify the issuing bank for
certain costs or liabilities arising out of claims by Borrower against such
issuing bank.  Borrower hereby agrees to indemnify and hold Silicon harmless
with respect to any loss, cost, expense, or liability incurred by Silicon under
any Letter of Credit as a result of Silicon’s indemnification of any such
issuing bank.  The provisions of this Loan Agreement, as it pertains to Letters
of Credit, and any other Loan Documents relating to Letters of Credit are
cumulative.


2.  SECURITY INTEREST. TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS WHEN DUE, BORROWER HEREBY GRANTS TO SILICON A SECURITY INTEREST IN
ALL OF THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”):  ALL RIGHT, TITLE AND
INTEREST OF BORROWER IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR
HEREAFTER ARISING OR ACQUIRED AND WHEREVER LOCATED: ALL ACCOUNTS; ALL INVENTORY;
ALL EQUIPMENT; ALL DEPOSIT ACCOUNTS; ALL GENERAL INTANGIBLES (INCLUDING WITHOUT
LIMITATION ALL INTELLECTUAL PROPERTY); ALL INVESTMENT PROPERTY; ALL OTHER
PROPERTY; AND ANY AND ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE, AND
ALL GUARANTIES AND SECURITY FOR ANY OF THE ABOVE, AND ALL SUBSTITUTIONS AND
REPLACEMENTS FOR, ADDITIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, AND
IMPROVEMENTS TO, AND PROCEEDS  (INCLUDING PROCEEDS OF ANY INSURANCE POLICIES,
PROCEEDS OF PROCEEDS AND CLAIMS AGAINST THIRD PARTIES) OF, ANY AND ALL OF THE
ABOVE, AND ALL BORROWER’S BOOKS RELATING TO ANY AND ALL OF THE ABOVE.


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Borrower is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change.  The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any  material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

3.2  Name; Trade Names and Styles.  The name of Borrower set forth in the
heading to this Agreement is its correct name.  Listed in the Representations
are all prior names of Borrower and all of Borrower’s present and prior trade
names.  Borrower shall give Silicon 30 days’ prior written notice before
changing its name or doing business under any other name.  Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Change.

3.3  Place of Business; Location of Collateral.  The address set forth in the
heading to this Agreement is Borrower’s chief executive office.  In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations.  Borrower will give Silicon at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $15,000 fair market value
of Equipment is located.

3.4  Title to Collateral; Perfection; Permitted Liens.

(a)  Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower. 
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens.  Silicon now has, and will continue to have, a

 

2

--------------------------------------------------------------------------------


 

first-priority perfected and enforceable security interest in all of the
Collateral, subject only to the Permitted Liens, and Borrower will at all times
defend the interests of Silicon and the Collateral against all claims of others.

(b)   Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give Silicon five Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment.  Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege).  Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

(d)   None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture.  Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises.  Whenever any
Collateral is located upon premises in which any third party has an interest,
Borrower shall, whenever requested by Silicon, use its best efforts to cause
such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify in its good
faith business judgment.  Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

3.6  Books and Records.  Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated.  Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower.  Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral.  Borrower is unaware of any claims or adjustments proposed for any
of Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Borrower.  Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000  or more in the
aggregate.

 

3

--------------------------------------------------------------------------------


 

3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”


4.  ACCOUNTS.

4.1  Representations Relating to Accounts.  Borrower represents and warrants to
Silicon as follows:  Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in  Section 8 below.

4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to Silicon as follows:  All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be.  All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

4.3  Schedules and Documents relating to Accounts.  Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing. 
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule.  In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

4.4  Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine.  Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.   If the Steamline Period is in
effect, Borrower shall nevertheless continue to remit to Silicon all payments
on, and proceeds of, Accounts as provided above and, if a lockbox account or
other blocked account has been established, Borrower shall continue to cause all
such payments and proceeds to be deposited into said lockbox account or other
blocked account, but, if the Steamline Period is in effect and no Default or
Event of Default has occurred and is continuing, Silicon shall, promptly after
receipt of such payments and proceeds in immediately available funds, deposit
the same into a Deposit Account of Borrower maintained at Silicon, rather than
applying the same to the Obligations.

4.5.  Remittance of Proceeds.  All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Silicon in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $25,000 or less (for all such transactions in any fiscal year). 
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Silicon. 
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

4.6  Disputes.  Borrower shall notify Silicon promptly of all disputes or claims
relating to Accounts on the regular reports provided to Silicon.  Borrower shall
not forgive (completely or partially), compromise or settle any Account for less
than payment in full, or agree to do any of the foregoing, except that Borrower
may do so, provided that: (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, and in arm’s length
transactions, which

 

4

--------------------------------------------------------------------------------


 

are reported to Silicon on the regular reports provided to Silicon; (ii) no
Default or Event of Default has occurred and is continuing; and (iii) taking
into account all such discounts, settlements and forgiveness, the total
outstanding Loans will not exceed the Credit Limit.

4.7  Returns.  Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory.

4.8  Verification.  Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

4.9  No Liability.  Silicon shall not be responsible or liable for any shortage
or discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Silicon be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Silicon from
liability for its own gross negligence or willful misconduct.


5.  ADDITIONAL DUTIES OF BORROWER.

5.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

5.2  Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon.  All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon.  Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid.  Silicon may require reasonable assurance that the insurance
proceeds so released will be so used.  If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense.  Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

5.3  Reports.  Borrower, at its expense, shall provide Silicon with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
financial documentation), as Silicon shall from time to time specify in its good
faith business judgment.

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, Silicon, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower’s books and records. 
Silicon shall take reasonable steps to keep confidential all information
obtained in any such inspection or audit, but Silicon shall have the right to
disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process.  The foregoing
inspections and audits shall be at Borrower’s expense and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent
Silicon’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon schedule an audit more
than 10 days in advance, and Borrower seeks to reschedules the audit with less
than 10 days written notice to Silicon, then (without limiting any of Silicon’s
rights or remedies), Borrower shall pay Silicon a cancellation fee of $1,000
plus any out-of-pocket expenses incurred by Silicon, to compensate Silicon for
the anticipated costs and expenses of the cancellation.

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without Silicon’s prior written consent (which shall be a matter of
its good faith business judgment), do any of the following:  (i) merge or
consolidate with another corporation or entity; (ii) acquire any assets, except
in the ordinary course of business; (iii) enter into any other transaction
outside the ordinary course of business; (iv) sell or transfer any Collateral,
except for the sale of finished Inventory in the ordinary course of Borrower’s
business, and except for the sale of obsolete or unneeded Equipment in the
ordinary course of business; (v) store any Inventory or other Collateral with
any warehouseman or other third party; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis; (vii)
make any loans of any money or other assets; (viii) incur any debts, outside the
ordinary course of business, which would result in a Material Adverse Change;
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity; (x) pay or declare any

 

5

--------------------------------------------------------------------------------


 

dividends on Borrower’s stock (except for dividends payable solely in stock of
Borrower); (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower’s stock; (xii) make any change in Borrower’s capital
structure which would result in a Material Adverse Change; or (xiii) engage,
directly or indirectly, in any business other than the businesses currently
engaged in by Borrower or reasonably related thereto; or (xiv) dissolve or elect
to dissolve.  Transactions permitted by the foregoing provisions of this Section
are only permitted if no Default or Event of Default would occur as a result of
such transaction.

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

5.7  Further Assurances.  Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.


6.   TERM.

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

6.2  Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) by Borrower, effective three Business Days after written
notice of termination is given to Silicon; or (ii) by Silicon at any time after
the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.  If this Agreement is terminated by Borrower or
by Silicon under this Section 6.2, Borrower shall pay to Silicon a termination
fee as set forth in the Non-Exim Agreement.

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable.  Without
limiting the generality of the foregoing, if on the Maturity Date,  or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement.  Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination.  No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate Silicon’s security interests.


7.  EVENTS OF DEFAULT AND REMEDIES.

7.1  Events of Default.  The  occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation (including without limitation the reporting
obligations in Section 4.3 of this Agreement and Section 6 of the Schedule),
which failure is not cured within five Business Days after the date due; or (f)
any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on all or any part of the Collateral which is not cured
within 15 days after the occurrence of the same; or (g) any default or event of
default occurs under any obligation secured by a Permitted Lien, which is not
cured within any applicable cure period or waived in writing by the holder of
the Permitted Lien; or (h) Borrower breaches any material contract or
obligation, which has resulted or may reasonably be expected to result in a
Material Adverse Change; or (i) Dissolution, termination of existence,
insolvency or

 

6

--------------------------------------------------------------------------------


 

business failure of Borrower; or appointment of a receiver, trustee or
custodian, for all or any part of the property of, assignment for the benefit of
creditors by, or the commencement of any proceeding by Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect; or (j) the commencement of any proceeding against Borrower or
any guarantor of any of the Obligations under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within 30 days after the date commenced; or (k)
revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or (l) revocation or termination of, or limitation
or denial of liability upon, any pledge of any certificate of deposit,
securities or other property or asset of any kind pledged by any third party to
secure any or all of the Obligations, or any attempt to do any of the foregoing,
or commencement of proceedings by or against any such third party under any
bankruptcy or insolvency law; or (m) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or if any
Person who has subordinated such indebtedness or obligations terminates or in
any way limits his subordination agreement; or (n) there shall be a change in
the record or beneficial ownership of an aggregate of more than 20% of the
outstanding shares of stock of Borrower, in one or more transactions, compared
to the ownership of outstanding shares of stock of Borrower in effect on the
date hereof, without the prior written consent of Silicon; or (o) Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its property
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or (p) a Material Adverse Change shall occur.  Silicon may cease making any
Loans hereunder during any of the above cure periods, and thereafter if an Event
of Default has occurred and is continuing.

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Silicon, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes Silicon without judicial process to
enter onto any of Borrower’s premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Silicon deems it necessary, in its good
faith business judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Silicon seek to take possession of any of the Collateral by court process,
Borrower hereby irrevocably waives: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
Silicon retain possession of, and not dispose of, any such Collateral until
after trial or final judgment; (d) Require Borrower to assemble any or all of
the Collateral and make it available to Silicon at places designated by Silicon
which are reasonably convenient to Silicon and Borrower, and to remove the
Collateral to such locations as Silicon may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Silicon shall have
the right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time Silicon obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale. 
Silicon shall have the right to conduct such disposition on Borrower’s premises
without charge, for such time or times as Silicon deems reasonable, or on
Silicon’s premises, or elsewhere and the Collateral need not be located at the
place of disposition.  Silicon may directly or through any affiliated company
purchase or lease any Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition.  Any sale or other
disposition of Collateral shall not relieve Borrower of any liability Borrower
may have if any Collateral is defective as to title or physical condition or
otherwise at the time of sale; (g) Demand payment of, and collect any Accounts
and General Intangibles comprising Collateral and, in connection therewith,
Borrower irrevocably authorizes Silicon to endorse or sign Borrower’s name on
all collections, receipts, instruments and other documents, to take possession
of and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in Silicon’s
good faith business judgment, to grant extensions of time to pay, compromise
claims and settle Accounts and the like for less than face value; (h) Offset
against any sums in any of Borrower’s general, special or other Deposit Accounts
with Silicon against any or all of the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto.  All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be

 

7

--------------------------------------------------------------------------------


 

due on demand, and shall bear interest at a rate equal to the highest interest
rate applicable to any of the Obligations.  Without limiting any of Silicon’s
rights and remedies, from and after the occurrence and during the continuance of
any Event of Default, the interest rate applicable to the Obligations shall be
increased by an additional four percent per annum (the “Default Rate”).

7.3  Standards for Determining Commercial Reasonableness.  Borrower and Silicon
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by Silicon, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, Silicon may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same.  Silicon shall be
free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting Silicon’s other rights and remedies, Borrower
grants to Silicon an irrevocable power of attorney coupled with an interest,
authorizing and permitting Silicon (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Silicon agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that Silicon
may, in its good faith business judgment, deem advisable in order to perfect and
maintain Silicon’s security interest in the Collateral, or in order to exercise
a right of Borrower or Silicon, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Silicon’s possession; (d) Endorse all checks and other forms of remittances
received by Silicon; (e) Pay, contest or settle any lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (f) Grant extensions of time to pay, compromise claims and settle
Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents.  Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations. 
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by Silicon first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Silicon in
the exercise of its rights under this Agreement, second to the interest due upon
any of the Obligations, and third to the principal of the Obligations, in such
order as Silicon shall determine in its sole discretion.  Any surplus shall be
paid to Borrower or other persons legally entitled thereto; Borrower shall
remain liable to Silicon for any deficiency.  If, Silicon, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Silicon
shall have the option, exercisable at any time, in its good faith business
judgment, of either reducing the Obligations by the principal amount of purchase
price or deferring the reduction of the Obligations until the actual receipt by
Silicon of the cash therefor.

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, Silicon shall have all the other rights and remedies accorded a
secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive.  Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies.  The failure or delay of Silicon to exercise any
rights or remedies shall not operate as a waiver

 

8

--------------------------------------------------------------------------------


 

thereof, but all rights and remedies shall continue in full force and effect
until all of the Obligations have been fully paid and performed.


8.     DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Borrower.

 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

“Business Day” means a day on which Silicon is open for business.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

“Collateral” has the meaning set forth in Section 2 above.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

 “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
constitutes “Eligible Export-Related Accounts Receivable” (as defined in the
Exim Borrower Agreement referred to in the Schedule), and which Silicon, in its
good faith business judgment, shall deem eligible for borrowing.  Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of Silicon’s good faith business judgment, the following
(the “Minimum Eligibility Requirements”) are the minimum requirements for a
Account to be an Eligible Account:  (i) the Account must not have sales terms
exceeding net 90 days from invoice date, and the Account must not be more than
60 days past the invoice due date (unless insured through EXIM Bank insurance in
form and amount acceptable to Silicon in its good faith business judgment, in
which case said 60-day period shall be 90 days) (the “Eligibility Period”) and
must be supported by a written purchase order, (ii) the Account must not
represent progress billings, or be due under a fulfillment or requirements
contract with the Account Debtor, (iii) the Account must not be subject to any
contingencies (including Accounts arising from sales on consignment, guaranteed
sale or other terms pursuant to which payment by the Account Debtor may be
conditional), (iv) the Account must not be owing from an Account Debtor with
whom Borrower has any dispute (whether or not relating to the particular
Account), (v) the Account must not be owing from an Affiliate of Borrower, (vi)
the Account must not be owing from an Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Silicon, or which, fails or goes out of a material portion of its
business, (vii) [intentionally omitted], (viii) [intentionally omitted],  (ix)
the Account must not be owing from an Account Debtor to whom Borrower is or may
be liable for goods purchased from such Account Debtor or otherwise (but, in
such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such Account Debtor). Accounts owing from one
Account Debtor will not be deemed Eligible Accounts to the extent they exceed
35% of the total Accounts outstanding.  In addition, if more than 50% of the
Accounts owing from an Account Debtor are outstanding for a period longer than
their Eligibility Period (without regard to unapplied credits) or are otherwise
not eligible Accounts, then all Accounts owing from that Account Debtor will be
deemed ineligible for borrowing.  Silicon may, from time to time, in its good
faith business judgment, revise the Minimum Eligibility Requirements, upon
written notice to Borrower.

 “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

“GAAP” means generally accepted accounting principles consistently applied.

 

9

--------------------------------------------------------------------------------


 

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of Silicon’s business judgment.

“including” means including (but not limited to).

 “Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Silicon and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other Loan Documents.

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment; (ii) leases of specific items of Equipment; (iii)
liens for taxes not yet payable; (iv) additional security interests and liens
consented to in writing by Silicon, which consent may be withheld in its good
faith business judgment; (v) security interests being terminated

 

10

--------------------------------------------------------------------------------


 

substantially concurrently with this Agreement; (vi) liens of materialmen,
mechanics, warehousemen, carriers, or other similar liens arising in the
ordinary course of business and securing obligations which are not delinquent;
(vii) liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or replacement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; (viii)
Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods.  Silicon will have
the right to require, as a condition to its consent under subparagraph (iv)
above, that the holder of the additional security interest or lien sign an
intercreditor agreement on Silicon’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of Silicon,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

“Representations” means the written Representations and Warranties provided by
Borrower to Silicon referred to in the Schedule.

“Reserves” means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Silicon in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Silicon’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Silicon is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Silicon determines in good faith constitutes an Event of Default or may,
with notice or passage of time or both, constitute an Event of Default.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.


9.     GENERAL PROVISIONS.

9.1  Interest Computation.  In computing interest on the Obligations, all
checks, wire transfers and other items of payment received by Silicon (including
proceeds of Accounts and payment of the Obligations in full) shall be deemed
applied by Silicon on account of the Obligations on receipt by Silicon of
immediately available funds, and, for purposes of the foregoing, any such funds
received after 12:00 Noon on any day shall be deemed received on the next
Business Day.  Silicon shall not, however, be required to credit Borrower’s
account for the amount of any item of payment which is unsatisfactory to Silicon
in its good faith business judgment, and Silicon may charge Borrower’s loan
account for the amount of any item of payment which is returned to Silicon
unpaid.

9.2  Application of Payments.  All payments with respect to the Obligations may
be applied, and in Silicon’s good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.

9.3  Charges to Accounts.  Silicon may, in its discretion, require that Borrower
pay monetary Obligations in cash to Silicon, or charge them to Borrower’s Loan
account, in which event they will bear interest at the same rate applicable to
the Loans.  Silicon may also, in its discretion, charge any monetary Obligations
to Borrower’s Deposit Accounts maintained with Silicon.

9.4  Monthly Accountings.  Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement.  Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to Silicon or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party.  Notices to Silicon shall be directed to the Commercial Finance
Division, to the attention of the

 

11

--------------------------------------------------------------------------------


 

Division Manager or the Division Credit Manager.  All notices shall be deemed to
have been given upon delivery in the case of notices personally delivered, or at
the expiration of one Business Day following delivery to the private delivery
service, or two Business Days following the deposit thereof in the United States
mail, with postage prepaid.

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

9.8  Waivers; Indemnity.  The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Silicon later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Silicon
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Silicon and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall  not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

9.9  No Liability for Ordinary Negligence.  Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of Silicon.

9.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

9.12  Attorneys Fees and Costs.  Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower.  In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Levy, Small & Lallas, but Borrower acknowledges and agrees that Levy,
Small & Lallas is representing only Silicon and not Borrower in connection with
this Agreement.  If either Silicon or Borrower files any lawsuit against the
other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable costs and attorneys’ fees,
including (but not limited to) reasonable attorneys’ fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment.  All attorneys’ fees and costs to which Silicon may be entitled
pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

 

12

--------------------------------------------------------------------------------


 

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Silicon; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void.  No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

9.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.15  Limitation of Actions.  Any claim or cause of action by Borrower against
Silicon, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Silicon, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one year after the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, and the service of a summons and complaint on an officer of
Silicon, or on any other person authorized to accept service on behalf of
Silicon, within thirty (30) days thereafter.  Borrower agrees that such one-year
period is a reasonable and sufficient time for Borrower to investigate and act
upon any such claim or cause of action.  The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion.  This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

9.16  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

9.17  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California.  As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

9.18  Mutual Waiver of Jury Trial.  BORROWER AND SILICON EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

Borrower:

 

Silicon:

 

 

 

 

 

UNIFY CORPORATION

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Todd E. Wille

 

By

/s/ Kevin Gillis

 

 

President or Vice President

 

Title

Vice President

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter DiCorti

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

13

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Schedule to

Loan and Security Agreement (Exim Program)

 

Borrower:

Unify Corporation

 

Address:

2101 Arena Blvd., Suite 100

 

 

Sacramento, California  95834

 

 

 

 

Date:

June 6, 2003

 

 

This Schedule forms an integral part of the Loan and Security Agreement (Exim
Program) between Silicon Valley Bank and the above-borrower of even date.

 

1.

CREDIT LIMIT

 

 

(Section 1.1):

An amount not to exceed the lesser of:  (i) $750,000 at any one time outstanding
(the “Maximum Credit Limit”); or (ii) 75% (the “Advance Rate”) of the amount of
Borrower’s Eligible Accounts (as defined in Section 8 above).

 

 

 

 

 

Silicon may, from time to time, modify the Advance Rate, in its good faith
business judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts or other issues or factors relating to the
Accounts or other Collateral.

 

 

 

 

 

Loans are subject to the Exim Provisions set forth in Section 9 below.

 

Letter of Credit Sublimit

 

 

(Section 1.6):

$750,000.

 

 

 

 

Foreign Exchange

 

 

Contract Sublimit:

$250,000.

 

 

 

 

 

Borrower may enter into foreign exchange forward contracts with Silicon, on its
standard forms, under which Borrower commits to purchase from or sell to Silicon
a set amount of foreign currency more than one business day after the contract
date (the “FX Forward Contracts”); provided that (1) at the time the FX Forward
Contract is entered into Borrower has Loans available to it under this Agreement
in an amount at least equal to 10% of the amount of the FX Forward Contract; (2)
the total FX Forward Contracts at any one time outstanding may not exceed 10
times the amount of the Foreign Exchange Contract Sublimit set forth above.
Silicon shall have the

 

1

--------------------------------------------------------------------------------


 

 

 

right to withhold, from the Loans otherwise available to Borrower under this
Agreement, a reserve (which shall be in addition to all other reserves) (the “FX
Reserves”) in an amount equal to 10% of the total FX Forward Contracts from time
to time outstanding, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Silicon
may, in its discretion, terminate the FX Forward Contracts at any time that an
Event of Default occurs and is continuing. Borrower shall execute all standard
form applications and agreements of Silicon in connection with the FX Forward
Contracts, and without limiting any of the terms of such applications and
agreements, Borrower shall pay all standard fees and charges of Silicon in
connection with the FX Forward Contracts.

 

 

 

2.

INTEREST.

 

 

Interest Rate (Section 1.2):

 

 

 

A rate equal to the “Prime Rate” in effect from time to time, plus 2% per annum,
provided that, for purposes of calculating interest hereunder, the Prime Rate on
each day shall not be less than 4.25% per annum.  Interest shall be calculated
on the basis of a 360-day year for the actual number of days elapsed.  “Prime
Rate” means the rate announced from time to time by Silicon as its “prime rate;”
it is a base rate upon which other rates charged by Silicon are based, and it is
not necessarily the best rate available at Silicon.  The interest rate
applicable to the Obligations shall change on each date there is a change in the
Prime Rate.

 

 

 

3.

FEES (Section 1.4):

 

 

 

 

 

Loan Fee:

As provided in the Non-Exim Agreement.

 

 

 

4.

MATURITY DATE

 

 

(Section 6.1):

One year from the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

 

 

 

5.

FINANCIAL COVENANTS

 

 

(Section 5.1):

 

 

 

Borrower shall comply with all of the financial covenants set forth in Section 5
of the Schedule to the Non-Exim Agreement.

 

 

 

6.

REPORTING.

 

 

(Section 5.3):

 

 

 

Borrower shall provide Silicon with the following:

 

 

 

 

 

1.

Weekly transaction reports and schedules of collections, on Silicon’s standard
form.

 

 

 

 

 

 

2.

With respect to any Accounts included as Eligible Accounts, the following
information:  (1) purchase order number; (2) invoice number; (3) invoice date
and due date; (4) sales terms; (5) amount (with currency); (6) country or
address and country; (7) customer name.

 

 

 

 

 

 

3.

Monthly accounts receivable agings, aged by invoice date, within 30 days after
the end of each month.

 

 

 

 

 

 

4.

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within 30 days after the end of each month.

 

 

 

 

 

 

5.

Monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, and general ledger, within fifteen days after the end of
each month.

 

 

 

 

 

 

6.

Monthly unaudited financial statements, as soon as available, and in any event
within thirty days after the end of each month.

 

 

 

 

 

 

7.

Monthly Compliance Certificates, within thirty days after the end of each month,
in such form as Silicon shall reasonably specify, signed by the Chief Financial
Officer of Borrower, certifying that as of the end of such month Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Silicon shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks.

 

 

 

 

 

 

8.

Quarterly unaudited financial statements, as soon as available, and in any event
within forty-five days after the end of each fiscal quarter of Borrower.

 

3

--------------------------------------------------------------------------------


 

 

 

9.

Annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year of Borrower within
thirty days prior to the end of each fiscal year of Borrower.

 

 

 

 

 

 

10.

Annual financial statements, as soon as available, and in any event within 120
days following the end of Borrower’s fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Silicon.

 

 

 

7.

BORROWER INFORMATION.

 

 

 

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated _______________, previously
submitted to Silicon (the “Representations”) is true and correct as of the date
hereof.

 

 

 

8.

ADDITIONAL PROVISIONS.

 

 

 

The Additional Provisions set forth in Sections 8(a), (b) and (d) of the
Schedule to the Non-Exim Agreement (as defined below) shall also be applicable
to this Agreement.  With respect to the Streamline Provisions set forth in
Section 8(d) of the Non-Exim Agreement, whenever the Streamline Provisions of
the Non-Exim Agreement are applicable, they shall also be applicable under this
Agreement, and whenever the Non-Streamline Provisions of the Non-Exim Agreement
are applicable, they shall also be applicable under this Agreement.

 

 

 

9.

EXIM PROVISIONS.

 

 

 

 

 

 

(a)

Exim Guaranty.  Prior to the first disbursement of any Loans hereunder, Borrower
shall cause the Export Import Bank of the United States (the “Exim Bank”) to
guarantee the Loans made under this Agreement, pursuant to a Master Guarantee
Agreement, Loan Authorization Agreement and (to the extent applicable) Delegated
Authority Letter Agreement (collectively, the “Exim Guaranty”), and Borrower
shall cause the Exim Guaranty to be in full force and effect throughout the term
of this Agreement and so long as any Loans hereunder are outstanding.  If, for
any reason, the Exim Guaranty shall cease to be in full force and effect, of if
the Exim Bank declares the Exim Guaranty void or revokes any obligations
thereunder or denies liability thereunder, any such event shall constitute an

 

4

--------------------------------------------------------------------------------


 

 

 

Event of Default under this Agreement.  Nothing in any confidentiality agreement
in this Agreement or in any other agreement shall restrict Silicon’s right to
make disclosures and provide information to the Exim Bank in connection with the
Exim Guaranty.

 

 

 

 

 

(b)

Exim Borrower Agreement; Costs.  Borrower shall, concurrently execute and
deliver a Borrower Agreement, in the form specified by the Exim Bank, in favor
of Silicon and the Exim Bank  (the “Exim Borrower Agreement”). This Agreement is
subject to all of the terms and conditions of the Exim Borrower Agreement, all
of which are hereby incorporated herein by this reference.  Borrower expressly
agrees to perform all of the obligations and comply with all of the affirmative
and negative covenants and all other terms and conditions set forth in the Exim
Borrower Agreement as though the same were expressly set forth herein.  In the
event of any conflict between the terms of the Exim Borrower Agreement and the
other terms of this Agreement, whichever terms are more restrictive shall apply.
Borrower acknowledges and agrees that it has received a copy of the Loan
Authorization Agreement which is referred to in the Exim Borrower Agreement. 
Borrower agrees to be bound by the terms of the Loan Authorization Agreement,
including, without limitation, by any additions or revisions made prior to its
execution on behalf of Exim Bank.  Upon the execution of the Loan Authorization
Agreement by Exim Bank and Silicon, it shall become an attachment to the Exim
Borrower Agreement.  Borrower shall reimburse Silicon for all fees and all out
of pocket costs and expenses incurred by Silicon with respect to the Exim
Guaranty and the Exim Borrower Agreement, including without limitation all
facility fees and usage fees, and Silicon is authorized to debit Borrower’s
account with Silicon for such fees, costs and expenses when paid by Silicon.

 

 

 

 

 

 

(c)

Non-Exim Agreement; Cross-Collateralization; Cross-Default. Silicon and the
Borrower are parties to another Loan and Security Agreement of even date (the
“Non-Exim Agreement”).  Both this Agreement and the Non-Exim Agreement shall
continue in full force and effect, and all rights and remedies under this
Agreement and the Non-Exim Agreement are cumulative.  The term “Obligations” as
used in this Agreement and in the Non-Exim Agreement shall include without
limitation the obligation to pay when due all Loans made pursuant to this
Agreement (the “Exim Loans”) and all interest thereon and the obligation to pay
when due all Loans made pursuant to the Non-Exim Agreement (the “Non-Exim
Loans”) and all interest thereon.  Without limiting the

 

5

--------------------------------------------------------------------------------


 

 

 

generality of the foregoing, all “Collateral” as defined in this Agreement and
as defined in the Non-Exim Agreement shall secure all Exim Loans and all
Non-Exim Loans and all interest thereon, and all other Obligations.  Any Event
of Default under this Agreement shall also constitute an Event of Default under
the Non-Exim Agreement, and any Event of Default under the Non-Exim Agreement
shall also constitute an Event of Default under this Agreement.  In the event
Silicon assigns its rights under this Agreement and/or under any Note evidencing
Exim Loans and/or its rights under the Non-Exim Agreement and/or under any Note
evidencing Non-Exim Loans, to any third party, including without limitation the
Exim Bank, whether before or after the occurrence of any Event of Default,
Silicon shall have the right (but not any obligation), in its sole discretion,
to allocate and apportion Collateral to the Agreement and/or Note assigned and
to specify the priorities of the respective security interests in such
Collateral between itself and the assignee, all without notice to or consent of
the Borrower.  Silicon shall use commercially reasonable efforts to give
Borrower notice of any assignment of its rights under this Agreement to the Exim
Bank, if, at the date of the assignment no Event of Default or Default shall
have occurred and be continuing.  In the event Borrower terminates this
Agreement, any such termination shall also constitute a termination of the
Non-Exim Agreement, and all such terminations be subject to the other provisions
of this Agreement and the Non-Exim Agreement.

 

 

 

 

(d)

Condition Precedent-UCC Filings and Searches.  Borrower agrees that no Loans
will be made and no other credit accommodations will be provided until UCC-1
Financing Statements with respect to Borrower have been filed of record in
appropriate jurisdictions and searches showing such filing and no conflicting
filings have been received by Silicon.

 

 

Borrower:

 

Silicon:

 

 

 

 

 

UNIFY CORPORATION

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Todd E. Wille

 

By

/s/ Kevin Gillis

 

 

President or Vice President

 

Title

Vice President

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter DiCorti

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXPORT-IMPORT BANK OF THE UNITED STATES

WORKING CAPITAL GUARANTEE PROGRAM

 

BORROWER AGREEMENT

THIS BORROWER AGREEMENT (this “Agreement”) is made and entered into by the
entity identified as Borrower on the signature page hereof (“Borrower”) in favor
of the Export-Import Bank of the United States (“Ex-Im Bank”) and the
institution identified as Lender on the signature page hereof (“Lender”).

 

RECITALS

 

Borrower has requested that Lender establish a Loan Facility in favor of
Borrower for the purposes of providing Borrower with pre-export working capital
to finance the manufacture, production or purchase and subsequent export sale of
Items.

 

It is a condition to the establishment of such Loan Facility that Ex-Im Bank
guarantee the payment of ninety percent (90%) of certain credit accommodations
subject to the terms and conditions of a Master Guarantee Agreement, the Loan
Authorization Agreement, and to the extent applicable, the Delegated Authority
Letter Agreement.

 

Borrower is executing this Agreement for the benefit of Lender and Ex-Im Bank in
consideration for and as a condition to Lender’s establishing the Loan Facility
and Ex-Im Bank’s agreement to guarantee such Loan Facility pursuant to the
Master Guarantee Agreement.

 

NOW, THEREFORE, Borrower hereby agrees as follows:


 


ARTICLE I
DEFINITIONS


1.01      DEFINITION OF TERMS.  AS USED IN THIS AGREEMENT, INCLUDING THE
RECITALS TO THIS AGREEMENT AND THE LOAN AUTHORIZATION AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Accounts Receivable” shall mean all of Borrower’s now owned or hereafter
acquired (a) “accounts” (as such term is defined in the UCC), other receivables,
book debts and other forms of obligations, whether arising out of goods sold or
services rendered or from any other transaction; (b) rights in, to and under all
purchase orders or receipts for goods or services; (c) rights to any goods
represented or purported to be represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); (d) moneys due
or to become due to such Borrower under all purchase orders and contracts for
the sale of goods or the performance of services or both by Borrower (whether or
not yet earned by performance on the part of Borrower), including the proceeds
of the foregoing; (e) any notes, drafts, letters of credit, insurance proceeds
or other instruments, documents and writings evidencing or supporting the
foregoing; and (f) all collateral security and guarantees of any kind given by
any other Person with respect to any of the foregoing.

 

 

--------------------------------------------------------------------------------


 

“Advance Rate” shall mean the rate specified in Section 5(C) of the Loan
Authorization Agreement for each category of Collateral.

 

“Business Day” shall mean any day on which the Federal Reserve Bank of New York
is open for business.

 

“Buyer” shall mean a Person that has entered into one or more Export Orders with
Borrower.

 

“Collateral” shall mean all property and interest in property in or upon which
Lender has been granted a Lien as security for the payment of all the Loan
Facility Obligations including the Collateral identified in Section 6 of the
Loan Authorization Agreement and all products and proceeds (cash and non-cash)
thereof.

 

“Commercial Letters of Credit” shall mean those letters of credit subject to the
UCP payable in Dollars and issued or caused to be issued by Lender on behalf of
Borrower under a Loan Facility for the benefit of a supplier(s) of Borrower in
connection with Borrower’s purchase of goods or services from the supplier in
support of the export of the Items.

 

“Country Limitation Schedule” shall mean the schedule published from time to
time by Ex-Im Bank and provided to Borrower by Lender which sets forth on a
country by country basis whether and under what conditions Ex-Im Bank will
provide coverage for the financing of export transactions to countries listed
therein.

 

“Credit Accommodation Amount” shall mean, the sum of (a) the aggregate
outstanding amount of Disbursements and (b) the aggregate outstanding face
amount of Letter of Credit Obligations.

 

“Credit Accommodations” shall mean, collectively, Disbursements and Letter of
Credit Obligations.

 

“Debarment Regulations” shall mean, collectively, (a) the Governmentwide
Debarment and Suspension (Nonprocurement) regulations (Common Rule), 53 Fed.
Reg. 19204 (May 26, 1988), (b) Subpart 9.4 (Debarment, Suspension, and
Ineligibility) of the Federal Acquisition Regulations, 48 C.F.R. 9.400-9.409 and
(c) the revised Governmentwide Debarment and Suspension (Nonprocurement)
regulations (Common Rule), 60 Fed. Reg. 33037 (June 26, 1995).

 

“Delegated Authority Letter Agreement” shall mean the Delegated Authority Letter
Agreement, if any, between Ex-Im Bank and Lender.

 

“Disbursement” shall mean, collectively, (a) an advance of a working capital
loan from Lender to Borrower under the Loan Facility, and (b) an advance to fund
a drawing under a Letter of Credit issued or caused to be issued by Lender for
the account of Borrower under the Loan Facility.

 

“Dollars” or “$” shall mean the lawful currency of the United States.

 

 

2

--------------------------------------------------------------------------------


 

 

“Effective Date” shall mean the date on which (a) the Loan Documents are
executed by Lender and Borrower or the date, if later, on which agreements are
executed by Lender and Borrower adding the Loan Facility to an existing working
capital loan arrangement between Lender and Borrower and (b) all of the
conditions to the making of the initial Credit Accommodations under the Loan
Documents or any amendments thereto have been satisfied.

 

“Eligible Export-Related Accounts Receivable” shall mean an Export-Related
Account Receivable which is acceptable to Lender and which is deemed to be
eligible pursuant to the Loan Documents, but in no event shall Eligible
Export-Related Accounts Receivable include any Account Receivable:

 

(a)           that does not arise from the sale of Items in the ordinary course
of Borrower’s business;

 

(b)           that is not subject to a valid, perfected first priority Lien in
favor of Lender;

 

(c)           as to which any covenant, representation or warranty contained in
the Loan Documents with respect to such Account Receivable has been breached;

 

(d)           that is not owned by Borrower or is subject to any right, claim or
interest of another Person other than the Lien in favor of Lender;

 

(e)           with respect to which an invoice has not been sent;

 

(f)            that arises from the sale of defense articles or defense
services;

 

(g)           that is due and payable from a Buyer located in a country with
which Ex-Im Bank is prohibited from doing business as designated in the Country
Limitation Schedule;

 

(h)           that does not comply with the requirements of the Country
Limitation Schedule;

 

(i)            that is due and payable more than one hundred eighty (180) days
from the date of the invoice;

 

(j)            that is not paid within sixty (60) calendar days from its
original due date, unless it is insured through Ex-Im Bank export credit
insurance for comprehensive commercial and political risk, or through Ex-Im Bank
approved private insurers for comparable coverage, in which case it is not paid
within ninety (90) calendar days from its due date;

 

(k)           that arises from a sale of goods to or performance of services for
an employee of Borrower, a stockholder of Borrower, a subsidiary of Borrower, a
Person with a controlling interest in Borrower or a Person which shares common
controlling ownership with Borrower;

 

(l)            that is backed by a letter of credit unless the Items covered by
the subject letter of credit have been shipped;

 

(m)          that Lender or Ex-Im Bank, in its reasonable judgment, deems
uncollectible for any reason;

 

 

3

--------------------------------------------------------------------------------


 

 

(n)           that is due and payable in a currency other than Dollars, except
as may be approved in writing by Ex-Im Bank;

 

(o)           that is due and payable from a military Buyer, except as may be
approved in writing by Ex-Im Bank;

 

(p)           that does not comply with the terms of sale set forth in Section 7
of the Loan Authorization Agreement;

 

(q)           that is due and payable from a Buyer who (i) applies for, suffers,
or consents to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or calls a meeting of its creditors, (ii) admits in writing its
inability, or is generally unable, to pay its debts as they become due or ceases
operations of its present business, (iii) makes a general assignment for the
benefit of creditors, (iv) commences a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) is adjudicated as bankrupt
or insolvent, (vi) files a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesces to, or fails to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) takes any action for the purpose of effecting
any of the foregoing;

 

(r)            that arises from a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(s)           for which the Items giving rise to such Account Receivable have
not been shipped and delivered to and accepted by the Buyer or the services
giving rise to such Account Receivable have not been performed by Borrower and
accepted by the Buyer or the Account Receivable otherwise does not represent a
final sale;

 

(t)            that is subject to any offset, deduction, defense, dispute, or
counterclaim or the Buyer is also a creditor or supplier of Borrower or the
Account Receivable is contingent in any respect or for any reason;

 

(u)           for which Borrower has made any agreement with the Buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto; or

 

(v)           for which any of the Items giving rise to such Account Receivable
have been returned, rejected or repossessed.

 

“Eligible Export-Related Inventory” shall mean Export-Related Inventory which is
acceptable to Lender and which is deemed to be eligible pursuant to the Loan
Documents, but in no event shall Eligible Export-Related Inventory include any
Inventory:

 

(a)           that is not subject to a valid, perfected first priority Lien in
favor of Lender;

 

(b)           that is located at an address that has not been disclosed to
Lender in writing;

 

 

4

--------------------------------------------------------------------------------


 

 

(c)           that is placed by Borrower on consignment or held by Borrower on
consignment from another Person;

 

(d)           that is in the possession of a processor or bailee, or located on
premises leased or subleased to Borrower, or on premises subject to a mortgage
in favor of a Person other than Lender, unless such processor or bailee or
mortgagee or the lessor or sublessor of such premises, as the case may be, has
executed and delivered all documentation which Lender shall require to evidence
the subordination or other limitation or extinguishment of such Person’s rights
with respect to such Inventory and Lender’s right to gain access thereto;

 

(e)           that is produced in violation of the Fair Labor Standards Act or
subject to the “hot goods” provisions contained in 29 US.C.§215 or any successor
statute or section;

 

(f)            as to which any covenant, representation or warranty with respect
to such Inventory contained in the Loan Documents has been breached;

 

(g)           that is not located in the United States;

 

(h)           that is demonstration Inventory;

 

(i)            that consists of proprietary software (i.e. software designed
solely for Borrower’s internal use and not intended for resale);

 

(j)            that is damaged, obsolete, returned, defective, recalled or unfit
for further processing;

 

(k)           that has been previously exported from the United States;

 

(l)            that constitutes defense articles or defense services;

 

(m)          that is to be incorporated into Items destined for shipment to a
country as to which Ex-Im Bank is prohibited from doing business as designated
in the Country Limitation Schedule;

 

(n)           that is to be incorporated into Items destined for shipment to a
Buyer located in a country in which Ex-Im Bank coverage is not available for
commercial reasons as designated in the Country Limitation Schedule, unless and
only to the extent that such Items are to be sold to such country on terms of a
letter of credit confirmed by a bank acceptable to Ex-Im Bank; or

 

(o)           that is to be incorporated into Items whose sale would result in
an Account Receivable which would not be an Eligible Export-Related Account
Receivable.

 

“Eligible Person” shall mean a sole proprietorship, partnership, limited
liability partnership, corporation or limited liability company which (a) is
domiciled, organized, or formed, as the case may be, in the United States; (b)
is in good standing in the state of its formation or otherwise authorized to
conduct business in the United States; (c) is not currently suspended or
debarred from doing business with the United States government or any
instrumentality, division, agency or department thereof; (d) exports or plans to
export Items; (e) operates and has operated as a going concern for at least one
(1) year; (f) has a positive tangible

 

 

5

--------------------------------------------------------------------------------


 

 

net worth determined in accordance with GAAP; and (g) has revenue generating
operations relating to its core business activities for at least one year.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder.

 

“Export Order” shall mean a written export order or contract for the purchase by
the Buyer from Borrower of any of the Items.

 

“Export-Related Accounts Receivable” shall mean those Accounts Receivable
arising from the sale of Items which are due and payable to Borrower in the
United States.

 

“Export-Related Accounts Receivable Value” shall mean, at the date of
determination thereof, the aggregate face amount of Eligible Export-Related
Accounts Receivable less taxes, discounts, credits, allowances and Retainages,
except to the extent otherwise permitted by Ex-Im Bank in writing.

 

“Export-Related Borrowing Base” shall mean, at the date of determination
thereof, the sum of (a) the Export-Related Inventory Value multiplied by the
Advance Rate applicable to Export-Related Inventory set forth in Section 5(C)(1)
of the Loan Authorization Agreement, (b) the Export-Related Accounts Receivable
Value multiplied by the Advance Rate applicable to Export-Related Accounts
Receivable set forth in Section 5(C)(2) of the Loan Authorization Agreement, (c)
if permitted by Ex-Im Bank in writing, the Retainage Value multiplied by the
Retainage Advance Rate set forth in Section 5(C)(3) of the Loan Authorization
Agreement and (d) the Other Assets Value multiplied by the Advance Rate
applicable to Other Assets set forth in Section 5(C)(4) of the Loan
Authorization Agreement.

 

“Export-Related Borrowing Base Certificate” shall mean a certificate in the form
provided or approved by Lender, executed by Borrower and delivered to Lender
pursuant to the Loan Documents detailing the Export-Related Borrowing Base
supporting the Credit Accommodations which reflects, to the extent included in
the Export-Related Borrowing Base, Export-Related Accounts Receivable, Eligible
Export-Related Accounts Receivable, Export-Related Inventory and Eligible
Export-Related Inventory balances that have been reconciled with Borrower’s
general ledger, Accounts Receivable aging report and Inventory schedule.

 

“Export-Related General Intangibles” shall mean those General Intangibles
necessary or desirable to or for the disposition of Export-Related Inventory.

 

“Export-Related Inventory” shall mean the Inventory of Borrower located in the
United States that has been purchased, manufactured or otherwise acquired by
Borrower for resale pursuant to Export Orders.

 

“Export-Related Inventory Value” shall mean, at the date of determination
thereof, the lower of cost or market value of Eligible Export-Related Inventory
of Borrower as determined in accordance with GAAP.

 

“Final Disbursement Date” shall mean, unless subject to an extension of such
date agreed to by Ex-Im Bank, the last date on which Lender may make a
Disbursement set forth in Section

 

 

6

--------------------------------------------------------------------------------


 

 

10 of the Loan Authorization Agreement or, if such date is not a Business Day,
the next succeeding Business Day; provided, however, to the extent that Lender
has not received cash collateral or an indemnity with respect to Letter of
Credit Obligations outstanding on the Final Disbursement Date, the Final
Disbursement Date with respect to an advance to fund a drawing under a Letter of
Credit shall be no later than thirty (30) Business Days after the expiry date of
the Letter of Credit related thereto.

 

“GAAP” shall mean the generally accepted accounting principles issued by the
American Institute of Certified Public Accountants as in effect from time to
time.

 

“General Intangibles” shall mean all intellectual property and other “general
intangibles” (as such term is defined in the UCC) necessary or desirable to or
for the disposition of Inventory.

 

“Guarantor” shall mean each Person, if any, identified in Section 3 of the Loan
Authorization Agreement who shall guarantee (jointly and severally if more than
one) the payment and performance of all or a portion of the Loan Facility
Obligations.

 

“Guaranty Agreement” shall mean a valid and enforceable agreement of guaranty
executed by each Guarantor in favor of Lender.

 

“Inventory” shall mean all “inventory” (as such term is defined in the UCC), now
or hereafter owned or acquired by Borrower, wherever located, including all
inventory, merchandise, goods and other personal property which are held by or
on behalf of Borrower for sale or lease or are furnished or are to be furnished
under a contract of service or which constitute raw materials, work in process
or materials used or consumed or to be used or consumed in Borrower’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including other supplies.

 

“ISP” shall mean the International Standby Practices-ISP98, International
Chamber of Commerce Publication No. 590 and any amendments and revisions
thereof.

 

“Issuing Bank” shall mean the bank that issues a Letter of Credit, which bank is
Lender itself or a bank that Lender has caused to issue a Letter of Credit by
way of guarantee.

 

“Items” shall mean the finished goods or services which are intended for export
from the United States, as specified in Section 4(A) of the Loan Authorization
Agreement.

 

“Letter of Credit” shall mean a Commercial Letter of Credit or a Standby Letter
of Credit.

 

“Letter of Credit Obligations” shall mean all outstanding obligations incurred
by Lender, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance or guarantee by Lender or the Issuing Bank of
Letters of Credit.

 

“Lien” shall mean any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or

 

 

7

--------------------------------------------------------------------------------


 

 

agreement to give, any financing statement perfecting a security interest under
the UCC or comparable law of any jurisdiction) by which property is encumbered
or otherwise charged.

 

“Loan Agreement” shall mean a valid and enforceable agreement between Lender and
Borrower setting forth the terms and conditions of the Loan Facility.

 

“Loan Authorization Agreement” shall mean the Loan Authorization Agreement
entered into between Lender and Ex-Im Bank or the Loan Authorization Notice
setting forth certain terms and conditions of the Loan Facility, a copy of which
is attached hereto as Annex A.

 

“Loan Authorization Notice” shall mean the Loan Authorization Notice executed by
Lender and delivered to Ex-Im Bank in accordance with the Delegated Authority
Letter Agreement setting forth the terms and conditions of each Loan Facility.

 

“Loan Documents” shall mean the Loan Authorization Agreement, the Loan
Agreement, this Agreement, each promissory note (if applicable), each Guaranty
Agreement, and all other instruments, agreements and documents now or hereafter
executed by Borrower or any Guarantor evidencing, securing, guaranteeing or
otherwise relating to the Loan Facility or any Credit Accommodations made
thereunder.

 

“Loan Facility” shall mean the Revolving Loan Facility, the Transaction Specific
Loan Facility or the Transaction Specific Revolving Loan Facility established by
Lender in favor of Borrower under the Loan Documents.

 

“Loan Facility Obligations” shall mean all loans, advances, debts, expenses,
fees, liabilities, and obligations for the performance of covenants, tasks or
duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, arising in
connection with the Loan Facility.

 

“Loan Facility Term” shall mean the number of months from the Effective Date to
the Final Disbursement Date as originally set forth in the Loan Authorization
Agreement.

 

“Master Guarantee Agreement” shall mean the Master Guarantee Agreement between
Ex-Im Bank and Lender, as amended, modified, supplemented and restated from time
to time.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of
Borrower or any Guarantor, (b) Borrower’s ability to pay or perform the Loan
Facility Obligations in accordance with the terms thereof, (c) the Collateral or
Lender’s Liens on the Collateral or the priority of such Lien or (d) Lender’s
rights and remedies under the Loan Documents.

 

“Maximum Amount” shall mean the maximum principal balance of Credit
Accommodations that may be outstanding at any time under the Loan Facility
specified in Section 5(A) of the Loan Authorization Agreement.

 

“Other Assets” shall mean the Collateral, if any, described in Section 5(C)(4)
of the Loan Authorization Agreement.

 

 

8

--------------------------------------------------------------------------------


 

 

“Other Assets Value” shall mean, at the date of determination thereof, the value
of the Other Assets as determined in accordance with GAAP.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges or levies not delinquent, or, being contested in good faith
and by appropriate proceedings and with respect to which proper reserves have
been taken by Borrower; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Lender or the value of the assets in which
Lender has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (b) deposits or pledges securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) deposits or pledges securing bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of Borrower’s business; (d) judgment Liens that
have been stayed or bonded; (e) mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of Borrower’s business with respect to
obligations which are not due; (f) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided, that, any
such Lien shall not encumber any other property of Borrower; (g) security
interests being terminated concurrently with the execution of the Loan
Documents; (h) Liens in favor of Lender securing the Loan Facility Obligations;
and (i) Liens disclosed in Section 6(D) of the Loan Authorization Agreement.

 

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether national, federal, provincial, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

 

“Principals” shall mean any officer, director, owner, partner, key employee, or
other Person with primary management or supervisory responsibilities with
respect to Borrower or any other Person (whether or not an employee) who has
critical influence on or substantive control over the transactions covered by
this Agreement.

 

“Retainage” shall mean that portion of the purchase price of an Export Order
that a Buyer is not obligated to pay until the end of a specified period of time
following the satisfactory performance under such Export Order.

 

“Retainage Accounts Receivable” shall mean those portions of Eligible
Export-Related Accounts Receivable arising out of a Retainage.

 

“Retainage Advance Rate” shall mean the percentage rate specified in Section
5(C)(3) of the Loan Authorization Agreement as the Advance Rate for the
Retainage Accounts Receivable of Borrower.

 

“Retainage Value” shall mean, at the date of determination thereof, the
aggregate face amount of Retainage Accounts Receivable, less taxes, discounts,
credits and allowances, except to the extent otherwise permitted by Ex-Im Bank
in writing.

 

 

9

--------------------------------------------------------------------------------


 

 

“Revolving Loan Facility” shall mean the credit facility or portion thereof
established by Lender in favor of  Borrower for the purpose of providing
pre-export working capital in the form of loans and/or Letters of Credit to
finance the manufacture, production or purchase and subsequent export sale of
Items pursuant to Loan Documents under which Credit Accommodations may be made
and repaid on a continuous basis based solely on the Export-Related Borrowing
Base during the term of such credit facility.

 

“Special Conditions” shall mean those conditions, if any, set forth in Section
13 of the Loan Authorization Agreement.

 

“Specific Export Orders” shall mean those Export Orders specified in Section
5(D) of the Loan Authorization Agreement.

 

“Standby Letter of Credit” shall mean those letters of credit subject to the ISP
or UCP issued or caused to be issued by Lender for Borrower’s account that can
be drawn upon by a Buyer only if Borrower fails to perform all of its
obligations with respect to an Export Order.

 

“Transaction Specific Loan Facility” shall mean a credit facility or a portion
thereof established by Lender in favor of Borrower for the purpose of providing
pre-export working capital in the form of loans and/or Letters of Credit to
finance the manufacture, production or purchase and subsequent export sale of
Items pursuant to Loan Documents under which Credit Accommodations are made
based solely on the Export-Related Borrowing Base relating to Specific Export
Orders and once such Credit Accommodations are repaid they may not be
reborrowed.

 

“Transaction Specific Revolving Loan Facility” shall mean a Revolving Credit
Facility established to provide financing of Specific Export Orders.

 

“UCC” shall mean the Uniform Commercial Code as the same may be in effect from
time to time in the jurisdiction in which Borrower or Collateral is located.

 

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 and any
amendments and revisions thereof.

 

“U.S.” or “United States” shall mean the United States of America and its
territorial possessions.

 

“U.S. Content” shall mean with respect to any Item all the labor, materials and
services which are of U.S. origin or manufacture, and which are incorporated
into an Item in the United States.

 

“Warranty” shall mean Borrower’s guarantee to Buyer that the Items will function
as intended during the warranty period set forth in the applicable Export Order.

 

“Warranty Letter of Credit” shall mean a Standby Letter of Credit which is
issued or caused to be issued by Lender to support the obligations of Borrower
with respect to a Warranty or a Standby Letter of Credit which by its terms
becomes a Warranty Letter of Credit.

 

 

10

--------------------------------------------------------------------------------


 

 


1.02      RULES OF CONSTRUCTION.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
ADDITIONAL RULES OF CONSTRUCTION SHALL APPLY, UNLESS SPECIFICALLY INDICATED TO
THE CONTRARY: (A) WHEREVER FROM THE CONTEXT IT APPEARS APPROPRIATE, EACH TERM
STATED IN EITHER THE SINGULAR OR PLURAL SHALL INCLUDE THE SINGULAR AND THE
PLURAL, AND PRONOUNS STATED IN THE MASCULINE, FEMININE OR NEUTER GENDER SHALL
INCLUDE THE MASCULINE, THE FEMININE AND THE NEUTER; (B) THE TERM “OR” IS NOT
EXCLUSIVE; (C) THE TERM “INCLUDING” (OR ANY FORM THEREOF) SHALL NOT BE LIMITING
OR EXCLUSIVE; (D) ALL REFERENCES TO STATUTES AND RELATED REGULATIONS SHALL
INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND REGULATIONS; (E)
THE WORDS “THIS AGREEMENT”, “HEREIN”, “HEREOF”, “HEREUNDER” OR OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE INCLUDING THE SCHEDULES,
EXHIBITS, AND ANNEXES HERETO AS THE SAME MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED; (F) ALL REFERENCES IN THIS AGREEMENT TO SECTIONS, SCHEDULES,
EXHIBITS, AND ANNEXES SHALL REFER TO THE CORRESPONDING SECTIONS, SCHEDULES,
EXHIBITS, AND ANNEXES OF OR TO THIS AGREEMENT; AND (G) ALL REFERENCES TO ANY
INSTRUMENTS OR AGREEMENTS, INCLUDING REFERENCES TO ANY OF THE LOAN DOCUMENTS, OR
THE DELEGATED AUTHORITY LETTER AGREEMENT SHALL INCLUDE ANY AND ALL
MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS THERETO AND ANY AND ALL EXTENSIONS OR
RENEWALS THEREOF TO THE EXTENT PERMITTED UNDER THIS AGREEMENT.


1.03      INCORPORATION OF RECITALS.  THE RECITALS TO THIS AGREEMENT ARE
INCORPORATED INTO AND SHALL CONSTITUTE A PART OF THIS AGREEMENT.


ARTICLE II
OBLIGATIONS OF BORROWER

Until payment in full of all Loan Facility Obligations and termination of the
Loan Documents, Borrower agrees as follows:

 


2.01      USE OF CREDIT ACCOMMODATIONS.  (A) BORROWER SHALL USE CREDIT
ACCOMMODATIONS ONLY FOR THE PURPOSE OF ENABLING BORROWER TO FINANCE THE COST OF
MANUFACTURING, PRODUCING, PURCHASING OR SELLING THE ITEMS.  BORROWER MAY NOT USE
ANY OF THE CREDIT ACCOMMODATIONS FOR THE PURPOSE OF: (I) SERVICING OR REPAYING
ANY OF BORROWER’S PRE-EXISTING OR FUTURE INDEBTEDNESS UNRELATED TO THE LOAN
FACILITY (UNLESS APPROVED BY EX-IM BANK IN WRITING); (II) ACQUIRING FIXED ASSETS
OR CAPITAL GOODS FOR USE IN BORROWER’S BUSINESS; (III) ACQUIRING, EQUIPPING OR
RENTING COMMERCIAL SPACE OUTSIDE OF THE UNITED STATES; (IV) PAYING THE SALARIES
OF NON U.S. CITIZENS OR NON-U.S. PERMANENT RESIDENTS WHO ARE LOCATED IN OFFICES
OUTSIDE OF THE UNITED STATES; OR (V) IN CONNECTION WITH A RETAINAGE OR WARRANTY
(UNLESS APPROVED BY EX-IM BANK IN WRITING).

(B)           IN ADDITION, NO CREDIT ACCOMMODATION MAY BE USED TO FINANCE THE
MANUFACTURE, PURCHASE OR SALE OF ANY OF THE FOLLOWING:

                (i)            Items to be sold or resold to a Buyer located in
a country as to which Ex-Im Bank is prohibited from doing business as designated
in the Country Limitation Schedule;

 

                (ii)           that part of the cost of the Items which is not
U.S. Content unless such part is not greater than fifty percent (50%) of the
cost of the Items and is incorporated into the Items in the United States;

 

                (iii)          defense articles or defense services; or

 

 

11

--------------------------------------------------------------------------------


 

 

                (iv)          without Ex-Im Bank’s prior written consent, any
Items to be used in the construction, alteration, operation or maintenance of
nuclear power, enrichment, reprocessing, research or heavy water production
facilities.


 


2.02      LOAN DOCUMENTS AND LOAN AUTHORIZATION AGREEMENT.  (A)  EACH LOAN
DOCUMENT AND THIS AGREEMENT HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF
BORROWER, AND EACH SUCH LOAN DOCUMENT AND THIS AGREEMENT ARE AND WILL CONTINUE
TO BE A LEGAL AND VALID OBLIGATION OF BORROWER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS.

(B)           BORROWER SHALL COMPLY WITH ALL OF THE TERMS AND CONDITIONS OF THE
LOAN DOCUMENTS, THIS AGREEMENT AND THE LOAN AUTHORIZATION AGREEMENT.


2.03      EXPORT-RELATED BORROWING BASE CERTIFICATES AND EXPORT ORDERS.  IN
ORDER TO RECEIVE CREDIT ACCOMMODATIONS UNDER THE LOAN FACILITY, BORROWER SHALL
HAVE DELIVERED TO LENDER AN EXPORT-RELATED BORROWING BASE CERTIFICATE AS
FREQUENTLY AS REQUIRED BY LENDER BUT AT LEAST WITHIN THE PAST THIRTY (30)
CALENDAR DAYS AND A COPY OF THE EXPORT ORDER(S) (OR, FOR REVOLVING LOAN
FACILITIES, IF PERMITTED BY LENDER, A WRITTEN SUMMARY OF THE EXPORT ORDERS)
AGAINST WHICH BORROWER IS REQUESTING CREDIT ACCOMMODATIONS.  IF LENDER PERMITS
SUMMARIES OF EXPORT ORDERS, BORROWER SHALL ALSO DELIVER PROMPTLY TO LENDER
COPIES OF ANY EXPORT ORDERS REQUESTED BY LENDER.  IN ADDITION, SO LONG AS THERE
ARE ANY CREDIT ACCOMMODATIONS OUTSTANDING UNDER THE LOAN FACILITY, BORROWER
SHALL DELIVER TO LENDER AT LEAST ONCE EACH MONTH NO LATER THAN THE TWENTIETH
(20TH) DAY OF SUCH MONTH OR MORE FREQUENTLY AS REQUIRED BY THE LOAN DOCUMENTS,
AN EXPORT-RELATED BORROWING BASE CERTIFICATE.


2.04      EXCLUSIONS FROM THE EXPORT-RELATED BORROWING BASE.  IN DETERMINING THE
EXPORT-RELATED BORROWING BASE, BORROWER SHALL EXCLUDE THEREFROM INVENTORY WHICH
IS NOT ELIGIBLE EXPORT-RELATED INVENTORY AND ACCOUNTS RECEIVABLE WHICH ARE NOT
ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE.  BORROWER SHALL PROMPTLY, BUT IN
ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, NOTIFY LENDER (A) IF ANY THEN EXISTING
EXPORT-RELATED INVENTORY NO LONGER CONSTITUTES ELIGIBLE EXPORT-RELATED INVENTORY
OR (B) OF ANY EVENT OR CIRCUMSTANCE WHICH TO BORROWER’S KNOWLEDGE WOULD CAUSE
LENDER TO CONSIDER ANY THEN EXISTING EXPORT-RELATED ACCOUNTS RECEIVABLE AS NO
LONGER CONSTITUTING AN ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE.


2.05      FINANCIAL STATEMENTS.  BORROWER SHALL DELIVER TO LENDER THE FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED BY BORROWER IN ACCORDANCE WITH SECTION 11 OF
THE LOAN AUTHORIZATION AGREEMENT.


2.06      SCHEDULES, REPORTS AND OTHER STATEMENTS.  BORROWER SHALL SUBMIT TO
LENDER IN WRITING EACH MONTH (A) AN INVENTORY SCHEDULE FOR THE PRECEDING MONTH
AND (B) AN ACCOUNTS RECEIVABLE AGING REPORT FOR THE PRECEDING MONTH DETAILING
THE TERMS OF THE AMOUNTS DUE FROM EACH BUYER.  BORROWER SHALL ALSO FURNISH TO
LENDER PROMPTLY UPON REQUEST SUCH INFORMATION, REPORTS, CONTRACTS, INVOICES AND
OTHER DATA CONCERNING THE COLLATERAL AS LENDER MAY FROM TIME TO TIME SPECIFY.


2.07      ADDITIONAL SECURITY OR PAYMENT.  (A)  BORROWER SHALL AT ALL TIMES
ENSURE THAT THE EXPORT-RELATED BORROWING BASE EQUALS OR EXCEEDS THE CREDIT
ACCOMMODATION AMOUNT.  IF INFORMED BY LENDER OR IF BORROWER OTHERWISE HAS ACTUAL
KNOWLEDGE THAT THE EXPORT-RELATED BORROWING BASE IS AT ANY TIME LESS THAN THE
CREDIT ACCOMMODATION AMOUNT, BORROWER SHALL, WITHIN FIVE (5)

 

12

--------------------------------------------------------------------------------


 

 


BUSINESS DAYS, EITHER (I) FURNISH ADDITIONAL COLLATERAL TO LENDER, IN FORM AND
AMOUNT SATISFACTORY TO LENDER AND EX-IM BANK OR (II) PAY TO LENDER AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN THE CREDIT ACCOMMODATION AMOUNT AND THE
EXPORT-RELATED BORROWING BASE.

(B)           FOR PURPOSES OF THIS AGREEMENT, IN DETERMINING THE EXPORT-RELATED
BORROWING BASE THERE SHALL BE DEDUCTED FROM THE EXPORT-RELATED BORROWING BASE
(I) AN AMOUNT EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE OUTSTANDING FACE AMOUNT
OF COMMERCIAL LETTERS OF CREDIT AND STANDBY LETTERS OF CREDIT AND (II) ONE
HUNDRED PERCENT (100%) OF THE FACE AMOUNT OF WARRANTY LETTERS OF CREDIT LESS THE
AMOUNT OF CASH COLLATERAL HELD BY LENDER TO SECURE WARRANTY LETTERS OF CREDIT.

(C)           UNLESS OTHERWISE APPROVED IN WRITING BY EX-IM BANK, FOR REVOLVING
LOAN FACILITIES (OTHER THAN TRANSACTION SPECIFIC REVOLVING LOAN FACILITIES),
BORROWER SHALL AT ALL TIMES ENSURE THAT THE OUTSTANDING PRINCIPAL BALANCE OF THE
CREDIT ACCOMMODATIONS THAT IS SUPPORTED BY EXPORT-RELATED INVENTORY DOES NOT
EXCEED SIXTY PERCENT (60%) OF THE SUM OF THE TOTAL OUTSTANDING PRINCIPAL BALANCE
OF THE DISBURSEMENTS AND THE UNDRAWN FACE AMOUNT OF ALL OUTSTANDING COMMERCIAL
LETTERS OF CREDIT.  IF INFORMED BY LENDER OR IF BORROWER OTHERWISE HAS ACTUAL
KNOWLEDGE THAT THE OUTSTANDING PRINCIPAL BALANCE OF THE CREDIT ACCOMMODATIONS
THAT IS SUPPORTED BY INVENTORY EXCEEDS SIXTY PERCENT (60%) OF THE SUM OF THE
TOTAL OUTSTANDING PRINCIPAL BALANCE OF THE DISBURSEMENTS AND THE UNDRAWN FACE
AMOUNT OF ALL OUTSTANDING COMMERCIAL LETTERS OF CREDIT, BORROWER SHALL, WITHIN
FIVE (5) BUSINESS DAYS, EITHER (I) FURNISH ADDITIONAL NON-INVENTORY COLLATERAL
TO LENDER, IN FORM AND AMOUNT SATISFACTORY TO LENDER AND EX-IM BANK, OR (II) PAY
DOWN THE APPLICABLE PORTION OF THE CREDIT ACCOMMODATIONS SO THAT THE ABOVE
DESCRIBED RATIO IS NOT EXCEEDED.


2.08      CONTINUED SECURITY INTEREST.  BORROWER SHALL NOT CHANGE (A) ITS NAME
OR IDENTITY IN ANY MANNER, (B) THE LOCATION OF ITS PRINCIPAL PLACE OF BUSINESS,
(C) THE LOCATION OF ANY OF THE COLLATERAL OR (D) THE LOCATION OF ANY OF THE
BOOKS OR RECORDS RELATED TO THE COLLATERAL, IN EACH INSTANCE WITHOUT GIVING
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF TO LENDER AND TAKING ALL ACTIONS
DEEMED NECESSARY OR APPROPRIATE BY LENDER TO CONTINUOUSLY PROTECT AND PERFECT
LENDER’S LIENS UPON THE COLLATERAL.


2.09      INSPECTION OF COLLATERAL.  BORROWER SHALL PERMIT THE REPRESENTATIVES
OF LENDER AND EX-IM BANK TO MAKE AT ANY TIME DURING NORMAL BUSINESS HOURS
INSPECTIONS OF THE COLLATERAL AND OF BORROWER’S FACILITIES, ACTIVITIES, AND
BOOKS AND RECORDS, AND SHALL CAUSE ITS OFFICERS AND EMPLOYEES TO GIVE FULL
COOPERATION AND ASSISTANCE IN CONNECTION THEREWITH.


2.10      GENERAL INTANGIBLES.  BORROWER REPRESENTS AND WARRANTS THAT IT OWNS,
OR IS LICENSED TO USE, ALL GENERAL INTANGIBLES NECESSARY TO CONDUCT ITS BUSINESS
AS CURRENTLY CONDUCTED EXCEPT WHERE THE FAILURE OF BORROWER TO OWN OR LICENSE
SUCH GENERAL INTANGIBLES COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


2.11      NOTICE OF CERTAIN EVENTS.  BORROWER SHALL PROMPTLY, BUT IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS, NOTIFY LENDER IN WRITING OF THE OCCURRENCE OF ANY
OF THE FOLLOWING:

(A)           BORROWER OR ANY GUARANTOR (I) APPLIES FOR, CONSENTS TO OR SUFFERS
THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE, LIQUIDATOR OR SIMILAR FIDUCIARY OF

 

 

13

--------------------------------------------------------------------------------


 

 

ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A MEETING OF ITS
CREDITORS, (II) ADMITS IN WRITING ITS INABILITY, OR IS GENERALLY UNABLE, TO PAY
ITS DEBTS AS THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT BUSINESS, (III)
MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCES A
VOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER
IN EFFECT), (V) IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (VI) FILES A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VII) ACQUIESCES TO, OR FAILS TO HAVE DISMISSED WITHIN THIRTY (30) DAYS, ANY
PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR
(VII) TAKES ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(B)           ANY LIEN IN ANY OF THE COLLATERAL, GRANTED OR INTENDED BY THE LOAN
DOCUMENTS TO BE GRANTED TO LENDER, CEASES TO BE A VALID, ENFORCEABLE, PERFECTED,
FIRST PRIORITY LIEN (OR A LESSER PRIORITY IF EXPRESSLY PERMITTED PURSUANT TO
SECTION 6 OF THE LOAN AUTHORIZATION AGREEMENT) SUBJECT ONLY TO PERMITTED LIENS;

(C)           THE ISSUANCE OF ANY LEVY, ASSESSMENT, ATTACHMENT, SEIZURE OR LIEN,
OTHER THAN A PERMITTED LIEN, AGAINST ANY OF THE COLLATERAL WHICH IS NOT STAYED
OR LIFTED WITHIN THIRTY (30) CALENDAR DAYS;

(D)           ANY PROCEEDING IS COMMENCED BY OR AGAINST BORROWER OR ANY
GUARANTOR FOR THE LIQUIDATION OF ITS ASSETS OR DISSOLUTION;

(E)           ANY LITIGATION IS FILED AGAINST BORROWER OR ANY GUARANTOR WHICH
HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND
SUCH LITIGATION IS NOT WITHDRAWN OR DISMISSED WITHIN THIRTY (30) CALENDAR DAYS
OF THE FILING THEREOF;

(F)            ANY DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS;

(G)           ANY FAILURE TO COMPLY WITH ANY TERMS OF THE LOAN AUTHORIZATION
AGREEMENT;

(H)           ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT OR THIS AGREEMENT FOR
ANY REASON CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS;

(I)            ANY EVENT WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR

(J)            THE CREDIT ACCOMMODATION AMOUNT EXCEEDS THE APPLICABLE
EXPORT-RELATED BORROWING BASE.


2.12      INSURANCE. BORROWER WILL AT ALL TIMES CARRY PROPERTY, LIABILITY AND
OTHER INSURANCE, WITH INSURERS ACCEPTABLE TO LENDER, IN SUCH FORM AND AMOUNTS,
AND WITH SUCH DEDUCTIBLES AND OTHER PROVISIONS, AS LENDER SHALL REQUIRE, AND
BORROWER WILL PROVIDE EVIDENCE OF SUCH INSURANCE TO LENDER, SO THAT LENDER IS
SATISFIED THAT SUCH INSURANCE IS, AT ALL TIMES, IN FULL FORCE AND EFFECT.  EACH
PROPERTY INSURANCE POLICY SHALL NAME LENDER AS LOSS PAYEE AND SHALL CONTAIN A
LENDER’S LOSS PAYABLE ENDORSEMENT IN FORM ACCEPTABLE TO LENDER AND EACH
LIABILITY INSURANCE POLICY SHALL NAME LENDER AS AN ADDITIONAL INSURED.  ALL
POLICIES OF INSURANCE SHALL PROVIDE THAT THEY MAY NOT BE CANCELLED OR CHANGED
WITHOUT AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LENDER AND SHALL
OTHERWISE BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.  BORROWER WILL
PROMPTLY DELIVER TO LENDER COPIES OF ALL REPORTS MADE TO INSURANCE COMPANIES.

 

14

--------------------------------------------------------------------------------


 

 


2.13      TAXES. BORROWER HAS TIMELY FILED ALL TAX RETURNS AND REPORTS REQUIRED
BY APPLICABLE LAW, HAS TIMELY PAID ALL APPLICABLE TAXES, ASSESSMENTS, DEPOSITS
AND CONTRIBUTIONS OWING BY BORROWER AND WILL TIMELY PAY ALL SUCH ITEMS IN THE
FUTURE AS THEY BECAME DUE AND PAYABLE.  BORROWER MAY, HOWEVER, DEFER PAYMENT OF
ANY CONTESTED TAXES; PROVIDED, THAT BORROWER (A) IN GOOD FAITH CONTESTS
BORROWER’S OBLIGATION TO PAY SUCH TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND
DILIGENTLY INSTITUTED AND CONDUCTED; (B) NOTIFIES LENDER IN WRITING OF THE
COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS; (C) POSTS
BONDS OR TAKES ANY OTHER STEPS REQUIRED TO KEEP THE CONTESTED TAXES FROM
BECOMING A LIEN UPON ANY OF THE COLLATERAL; AND (D) MAINTAINS ADEQUATE RESERVES
THEREFOR IN CONFORMITY WITH GAAP.


2.14      COMPLIANCE WITH LAWS. BORROWER REPRESENTS AND WARRANTS THAT IT HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS OF ALL APPLICABLE LAWS AND
REGULATIONS, INCLUDING THOSE RELATING TO BORROWER’S OWNERSHIP OF REAL OR
PERSONAL PROPERTY, THE CONDUCT AND LICENSING OF BORROWER’S BUSINESS, THE PAYMENT
AND WITHHOLDING OF TAXES, ERISA AND OTHER EMPLOYEE MATTERS, SAFETY AND
ENVIRONMENTAL MATTERS.


2.15      NEGATIVE COVENANTS.  WITHOUT THE PRIOR WRITTEN CONSENT OF EX-IM BANK
AND LENDER, BORROWER SHALL NOT (A) MERGE, CONSOLIDATE OR OTHERWISE COMBINE WITH
ANY OTHER PERSON; (B) ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL
STOCK OF ANY OTHER PERSON; (C) SELL, LEASE, TRANSFER, CONVEY, ASSIGN OR
OTHERWISE DISPOSE OF ANY OF ITS ASSETS, EXCEPT FOR THE SALE OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS AND THE DISPOSITION OF OBSOLETE EQUIPMENT IN THE
ORDINARY COURSE OF BUSINESS; (D) CREATE ANY LIEN ON THE COLLATERAL EXCEPT FOR
PERMITTED LIENS; (E) MAKE ANY MATERIAL CHANGES IN ITS ORGANIZATIONAL STRUCTURE
OR IDENTITY; OR (F) ENTER INTO ANY AGREEMENT TO DO ANY OF THE FOREGOING.


2.16      REBORROWINGS AND REPAYMENT TERMS.  (A)  IF THE LOAN FACILITY IS A
REVOLVING LOAN FACILITY, PROVIDED THAT BORROWER IS NOT IN DEFAULT UNDER ANY OF
THE LOAN DOCUMENTS, BORROWER MAY BORROW, REPAY AND REBORROW AMOUNTS UNDER THE
LOAN FACILITY UNTIL THE CLOSE OF BUSINESS ON THE FINAL DISBURSEMENT DATE. 
UNLESS THE REVOLVING LOAN FACILITY IS RENEWED OR EXTENDED BY LENDER WITH THE
CONSENT OF EX-IM BANK, BORROWER SHALL PAY IN FULL THE OUTSTANDING LOAN FACILITY
OBLIGATIONS AND ALL ACCRUED AND UNPAID INTEREST THEREON NO LATER THAN THE FIRST
BUSINESS DAY AFTER THE FINAL DISBURSEMENT DATE.

(B)           IF THE LOAN FACILITY IS A TRANSACTION SPECIFIC LOAN FACILITY,
BORROWER SHALL, WITHIN TWO (2) BUSINESS DAYS OF THE RECEIPT THEREOF, PAY TO
LENDER (FOR APPLICATION AGAINST THE OUTSTANDING LOAN FACILITY OBLIGATIONS AND
ACCRUED AND UNPAID INTEREST THEREON) ALL CHECKS, DRAFTS, CASH AND OTHER
REMITTANCES IT MAY RECEIVE IN PAYMENT OR ON ACCOUNT OF THE EXPORT-RELATED
ACCOUNTS RECEIVABLE OR ANY OTHER COLLATERAL, IN PRECISELY THE FORM RECEIVED
(EXCEPT FOR THE ENDORSEMENT OF BORROWER WHERE NECESSARY).  PENDING SUCH DEPOSIT,
BORROWER SHALL HOLD SUCH AMOUNTS IN TRUST FOR LENDER SEPARATE AND APART AND
SHALL NOT COMMINGLE ANY SUCH ITEMS OF PAYMENT WITH ANY OF ITS OTHER FUNDS OR
PROPERTY.


2.17      CROSS DEFAULT.  BORROWER SHALL BE DEEMED IN DEFAULT UNDER THE LOAN
FACILITY IF BORROWER FAILS TO PAY WHEN DUE ANY AMOUNT PAYABLE TO LENDER UNDER
ANY LOAN OR OTHER CREDIT ACCOMMODATIONS TO BORROWER WHETHER OR NOT GUARANTEED BY
EX-IM BANK.

 

15

--------------------------------------------------------------------------------


 

 


2.18      MUNITIONS LIST.  IF ANY OF THE ITEMS ARE ARTICLES, SERVICES, OR
RELATED TECHNICAL DATA THAT ARE LISTED ON THE UNITED STATES MUNITIONS LIST (PART
121 OF TITLE 22 OF THE CODE OF FEDERAL REGULATIONS), BORROWER SHALL SEND A
WRITTEN NOTICE PROMPTLY, BUT IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, OF
BORROWER LEARNING THEREOF TO LENDER DESCRIBING THE ITEMS(S) AND THE
CORRESPONDING INVOICE AMOUNT.


2.19      SUSPENSION AND DEBARMENT, ETC.  ON THE DATE OF THIS AGREEMENT NEITHER
BORROWER NOR ITS PRINCIPALS ARE (A) DEBARRED, SUSPENDED, PROPOSED FOR DEBARMENT
WITH A FINAL DETERMINATION STILL PENDING, DECLARED INELIGIBLE OR VOLUNTARILY
EXCLUDED (AS SUCH TERMS ARE DEFINED UNDER ANY OF THE DEBARMENT REGULATIONS
REFERRED TO BELOW) FROM PARTICIPATING IN PROCUREMENT OR NONPROCUREMENT
TRANSACTIONS WITH ANY UNITED STATES FEDERAL GOVERNMENT DEPARTMENT OR AGENCY
PURSUANT TO ANY OF THE DEBARMENT REGULATIONS OR (B) INDICTED, CONVICTED OR HAD A
CIVIL JUDGMENT RENDERED AGAINST BORROWER OR ANY OF ITS PRINCIPALS FOR ANY OF THE
OFFENSES LISTED IN ANY OF THE DEBARMENT REGULATIONS.  UNLESS AUTHORIZED BY EX-IM
BANK, BORROWER WILL NOT KNOWINGLY ENTER INTO ANY TRANSACTIONS IN CONNECTION WITH
THE ITEMS WITH ANY PERSON WHO IS DEBARRED, SUSPENDED, DECLARED INELIGIBLE OR
VOLUNTARILY EXCLUDED FROM PARTICIPATION IN PROCUREMENT OR NONPROCUREMENT
TRANSACTIONS WITH ANY UNITED STATES FEDERAL GOVERNMENT DEPARTMENT OR AGENCY
PURSUANT TO ANY OF THE DEBARMENT REGULATIONS.  BORROWER WILL PROVIDE IMMEDIATE
WRITTEN NOTICE TO LENDER IF AT ANY TIME IT LEARNS THAT THE CERTIFICATION SET
FORTH IN THIS SECTION 2.19 WAS ERRONEOUS WHEN MADE OR HAS BECOME ERRONEOUS BY
REASON OF CHANGED CIRCUMSTANCES.


ARTICLE III
RIGHTS AND REMEDIES


3.01      INDEMNIFICATION.  UPON EX-IM BANK’S PAYMENT OF A CLAIM TO LENDER IN
CONNECTION WITH THE LOAN FACILITY PURSUANT TO THE MASTER GUARANTEE AGREEMENT,
EX-IM BANK MAY ASSUME ALL RIGHTS AND REMEDIES OF LENDER UNDER THE LOAN DOCUMENTS
AND MAY ENFORCE ANY SUCH RIGHTS OR REMEDIES AGAINST BORROWER, THE COLLATERAL AND
ANY GUARANTORS.  BORROWER SHALL HOLD EX-IM BANK AND LENDER HARMLESS FROM AND
INDEMNIFY THEM AGAINST ANY AND ALL LIABILITIES, DAMAGES, CLAIMS, COSTS AND
LOSSES INCURRED OR SUFFERED BY EITHER OF THEM RESULTING FROM (A) ANY MATERIALLY
INCORRECT CERTIFICATION OR STATEMENT KNOWINGLY MADE BY BORROWER OR ITS AGENT TO
EX-IM BANK OR LENDER IN CONNECTION WITH THE LOAN FACILITY, THIS AGREEMENT, THE
LOAN AUTHORIZATION AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR (B) ANY MATERIAL
BREACH BY BORROWER OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE LOAN
AUTHORIZATION AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  BORROWER ALSO
ACKNOWLEDGES THAT ANY STATEMENT, CERTIFICATION OR REPRESENTATION MADE BY
BORROWER IN CONNECTION WITH THE LOAN FACILITY IS SUBJECT TO THE PENALTIES
PROVIDED IN ARTICLE 18 U.S.C. SECTION 1001.


3.02      LIENS.  BORROWER AGREES THAT ANY AND ALL LIENS GRANTED BY IT TO LENDER
ARE ALSO HEREBY GRANTED TO EX-IM BANK TO SECURE BORROWER’S OBLIGATION, HOWEVER
ARISING, TO REIMBURSE EX-IM BANK FOR ANY PAYMENTS MADE BY EX-IM BANK PURSUANT TO
THE MASTER GUARANTEE AGREEMENT.  LENDER IS AUTHORIZED TO APPLY THE PROCEEDS OF,
AND RECOVERIES FROM, ANY PROPERTY SUBJECT TO SUCH LIENS TO THE SATISFACTION OF
LOAN FACILITY OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT BETWEEN
LENDER AND EX-IM BANK.

 

16

--------------------------------------------------------------------------------


 


ARTICLE IV
MISCELLANEOUS


4.01      GOVERNING LAW.  THIS AGREEMENT AND THE LOAN AUTHORIZATION AGREEMENT
AND THE OBLIGATIONS ARISING UNDER THIS AGREEMENT AND THE LOAN AUTHORIZATION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE GOVERNING THE LOAN DOCUMENTS.


4.02      NOTIFICATION.  ALL NOTICES REQUIRED BY THIS AGREEMENT SHALL BE GIVEN
IN THE MANNER AND TO THE PARTIES PROVIDED FOR IN THE LOAN AGREEMENT.


4.03      PARTIAL INVALIDITY.  IF AT ANY TIME ANY OF THE PROVISIONS OF THIS
AGREEMENT BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT UNDER THE LAW
OF ANY JURISDICTION, NEITHER THE LEGALITY, THE VALIDITY NOR THE ENFORCEABILITY
OF THE REMAINING PROVISIONS HEREOF SHALL IN ANY WAY BE AFFECTED OR IMPAIRED.


4.04      WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT, PROCEEDING OR OTHER LITIGATION BROUGHT TO RESOLVE
ANY DISPUTE ARISING UNDER, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
THE LOAN AUTHORIZATION AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER AGREEMENT,
DOCUMENT OR INSTRUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THEREWITH
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OR OMMISSIONS OF LENDER, EX-IM BANK, OR ANY OTHER PERSON,
RELATING TO THIS AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

 

 

17

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed as of
the 6th day of June, 2003.

UNIFY CORPORATION

 

(Name of Borrower)

 

 

 

 

By:

/s/ Peter J. DiCorti

 

 

(Signature)

 

 

 

 

Name:

Peter J. DiCorti

 

 

(Print or Type)

 

 

 

 

Title:

Chief Financial Officer

 

 

(Print or Type)

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

SILICON VALLEY BANK

 

(Name of Lender)

 

 

 

 

By:

/s/ Kevin Gillis

 

 

(Signature)

 

 

 

 

Name:

Kevin Gillis

 

 

(Print or Type)

 

 

 

 

Title:

Vice President

 

 

(Print or Type)

 

 

 

18

--------------------------------------------------------------------------------


 

 

ANNEXES:

Annex A

-

Loan Authorization Agreement or Loan Authorization Notice

 

 

 

 

19

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

For value received, Silicon Valley Bank hereby sells, assigns and transfers
unto:

 

                                Name: Silicon Valley Bancshares

                                Address: 3003 Tasman Drive (HA-200)

                                Santa Clara, CA 95054

 

                                TaxID: 91-1962278

 

that certain Warrant to Purchase Stock issued by UNIFY CORPORATION (the
“Company”), on June 6, 2003

 

(the “Warrant”) together with all rights, title and interest therein.

 

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Kevin Gillis

 

 

 

 

Name:

Kevin Gillis

 

 

 

 

Title:

Vice President

 

 

 

 

Date:

6/6/03

 

 

By its execution below, and for the benefit of the Company, Silicon Valley
Bancshares makes each of the representations and warranties set forth in Article
4 of the Warrant as of the date hereof.

 

 

SILICON VALLEY BANCSHARES

 

 

 

 

By:

/s/ Paulette Mehas

 

 

 

 

Name:

Paulette Mehas

 

 

 

 

Title

Treasurer

 

 

 

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of June 6, 2003
by and between SILICON VALLEY BANK (“Secured Party”) and UNIFY CORPORATION
(“Grantor”).

RECITALS

A.            Secured Party and Grantor are entering into that certain Loan and
Security Agreement by dated of even date herewith (as the same may be amended,
modified or supplemented from time to time, the “Loan Agreement”; capitalized
terms used herein which are not defined, have the meanings set forth in the Loan
Agreement).

B.            Pursuant to the terms of the Loan Agreement, Grantor has granted
to Secured Party a security interest in all of Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to all
Intellectual Property and all other Collateral.

NOW, THEREFORE, as collateral security for the payment and performance when due
of all of the Obligations, Grantor hereby grants, represents, warrants,
covenants and agrees as follows:

AGREEMENT

1.             Grant of Security Interest.  To secure all of the Obligations,
Grantor grants and pledges to Secured Party a security interest in all of
Grantor’s right, title and interest in, to and under its Intellectual Property
(as defined in the Loan Agreement), including without limitation the following:

(a)           All of present and future United States registered copyrights and
copyright registrations, including, without limitation, the registered
copyrights, maskworks, software, computer programs and other works of authorship
subject to United States copyright protection listed in Exhibit A-1 to this
Agreement (and including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. §106 and any exclusive rights
which may in the future arise by act of Congress or otherwise) and all present
and future applications for copyright registrations (including applications for
copyright registrations of derivative works and compilations) (collectively, the
“Registered Copyrights”), and any and all royalties, payments, and other amounts
payable to Grantor in connection with the Registered Copyrights, together with
all renewals and extensions of the Registered Copyrights, the right to recover
for all past, present, and future infringements of the Registered Copyrights,
and all computer programs, computer databases, computer program flow diagrams,
source codes, object codes and all tangible property embodying or incorporating
the Registered Copyrights, and all other rights of every kind whatsoever
accruing thereunder or pertaining thereto.

(b)           All present and future copyrights, maskworks, software, computer
programs and other works of authorship subject to (or capable of becoming
subject to) United States copyright protection which are not registered in the
United States Copyright Office (the “Unregistered Copyrights”), whether now
owned or hereafter acquired, including without limitation the Unregistered
Copyrights listed in Exhibit A-2 to this Agreement, and any and all

 

1

--------------------------------------------------------------------------------


 

royalties, payments, and other amounts payable to Grantor in connection with the
Unregistered Copyrights, together with all renewals and extensions of the
Unregistered Copyrights, the right to recover for all past, present, and future
infringements of the Unregistered Copyrights, and all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating the Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto.  The Registered Copyrights and the Unregistered Copyrights
collectively are referred to herein as the “Copyrights.”

(c)           All right, title and interest in and to any and all present and
future license agreements with respect to the Copyrights.

(d)           All present and future accounts, accounts receivable, royalties,
and other rights to payment arising from, in connection with or relating to the
Copyrights.

(e)           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

(f)            All trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

(g)           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the rights identified above;

(h)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(i)            All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

(j)            All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing, and all license royalties and proceeds of
infringement suits, and all rights corresponding to the foregoing throughout the
world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part of the foregoing.

2.             Loan Agreement.  This security interest is granted in conjunction
with the security interest granted to Secured Party under the Loan Agreement. 
The rights and remedies of Secured Party with respect to the security interest
granted hereby are in addition to those set forth in the Loan Agreement and the
other Loan Documents, and those which are now or hereafter available to Secured
Party as a matter of law or equity.  Each right, power and remedy of Secured
Party provided for herein or in the Loan Agreement or any of the other Loan
Documents, or now or

 

2

--------------------------------------------------------------------------------


 

hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to every right, power or remedy provided for herein and the
exercise by Secured Party of any one or more of the rights, powers or remedies
provided for in this Agreement, the Loan Agreement or any of the other Loan
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Secured Party, of
any or all other rights, powers or remedies.

3.             Covenants and Warranties. Grantor represents, warrants, covenants
and agrees as follows:

 

(a)           Grantor has no present maskworks, software, computer programs and
other works of authorship registered with the United States Copyright Office
except as disclosed on Exhibit A-1 hereto.

(b)           Grantor shall undertake all reasonable measures to cause its
employees, agents and independent contractors to assign to Grantor all rights of
authorship to any copyrighted material in which Grantor has or may subsequently
acquire any right or interest.

(c)           Grantor shall promptly advise Secured Party of any Trademark,
Patent or Copyright not specified in this Agreement, which is hereafter acquired
by Grantor.

 

(d)           Grantor shall not register any maskworks, software, computer
programs or other works of authorship subject to United States copyright
protection with the United States Copyright Office without first complying with
the following:  (i) providing Secured Party with at least 5 days prior written
notice thereof, (ii) providing Secured Party with a copy of the application for
any such registration and (iii) executing and filing such other instruments, and
taking such further actions as Secured Party may reasonably request from time to
time to perfect or continue the perfection of Secured Party’s interest in the
Collateral, including without limitation the filing with the United States
Copyright Office, simultaneously with the filing by Grantor of the application
for any such registration, of a copy of this Agreement or a Supplement hereto in
form acceptable to Secured Party identifying the maskworks, software, computer
programs or other works of authorship being registered and confirming the grant
of a security interest therein in favor of Secured Party.

 

4.             General. If any action relating to this Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys fees, costs and disbursements. This
Agreement may be amended only by a written instrument signed by both parties
hereto.  To the extent that any provision of this Agreement conflicts with any
provision of the Loan Agreement, the provision giving Secured Party greater
rights or remedies shall govern, it being understood that the purpose of this
Agreement is to add to, and not detract from, the rights granted to Secured
Party under the Loan Agreement.  This Agreement, the Loan Agreement, and the
other Loan Documents comprise the entire agreement of the parties with respect
to the matters addressed in this Agreement. This Agreement shall be governed by
the laws of the State of California, without regard for choice of law
provisions. Grantor and Secured Party consent to the nonexclusive jurisdiction
of any state or federal court located in Santa Clara County, California.

 

 

3

--------------------------------------------------------------------------------


 

5.             WAIVER OF RIGHT TO JURY TRIAL.  SECURED PARTY AND GRANTOR EACH
HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO: (I) THIS AGREEMENT; OR (II)  ANY
OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN SECURED PARTY AND
GRANTOR; OR (III) ANY CONDUCT, ACTS OR OMISSIONS OF SECURED PARTY OR GRANTOR OR
ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,  ATTORNEYS OR ANY OTHER
PERSONS AFFILIATED WITH SECURED PARTY OR GRANTOR; IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

Address of Grantor:

Grantor:

 

 

 

2101 Arena Blvd., Suite 100
Sacramento, California  95834

UNIFY CORPORATION

 

 

 

 

By:

/s/ Peter J. DiCorti

 

Title:

Chief Financial Officer

 

Name:

Peter J. DiCorti

 

 

 

Address of Secured Party:

Secured Party:

 

 

 

3003 Tasman Drive
Santa Clara, California  95054

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Kevin Gillis

 

Title:

Vice President

 

 

 

 

Form: 3/1/02

Document Version: -1

 

 

4

--------------------------------------------------------------------------------


 


EXHIBIT A-1

 

REGISTERED COPYRIGHTS

(including copyrights that are the subject of an application for registration)

 

 

Description

 

Registration/
Application
Number

 

Registration/
Application
Date

 

 

 

 

 

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 


EXHIBIT A-2

 

UNREGISTERED COPYRIGHTS

 

 

 

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 


PATENTS

 

 

Description

 

Registration/
Application
Number

 

Registration/
Application
Date

 

 

 

 

 

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C

TRADEMARKS

 

 

Description

 

Registration/
Application
Number

 

Registration/
Application
Date

 

 

 

 

 

 

 

SEE ATTACHED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

The undersigned Directors further hereby certify that the following persons are
the duly elected and acting officers of the Corporation named above as borrower
and that the following are their actual signatures:

 

NAMES

 

OFFICE(S)

 

ACTUAL SIGNATURES

 

 

 

 

 

 

Todd Wille

 

Chief Executive Officer

 

x

/s/ Todd E. Wille

 

 

President & Chairman

 

 

 

 

 

 

 

 

 

Peter DiCorti

 

Chief Financial Officer

 

x

/s/ Peter J. DiCorti

 

 

 

 

 

 

Peter DiCorti

 

Secretary

 

x

/s/ Peter J. DiCorti

 

AUTHORITY

 

RESOLVED, that the officers of the Corporation are, and each individually is,
authorized to do and perform any and all such acts, including execution of any
and all documents and certificates, as they shall deem necessary or advisable,
to carry out the purpose of the foregoing resolutions.

 

COUNTERPARTS

 

RESOLVED, that this consent may be executed in two or more counterparts, each of
which shall be deemed an original (including copies sent to a party by telecopy
or facsimile transmission), but all of which together constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the undersigned, being the Directors of the Corporation have
executed this consent as of the date first written above.

 

 

 

 

Todd Wille, Chairman of the Board

 

 

 

 

 

Jack Corrie

 

 

 

 

 

Kurt Garbe

 

 

 

 

 

Tery Larrew

 

 

 

 

 

Steve Whiteman

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

WARRANT TO PURCHASE STOCK

 

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND, EXCEPT AND
PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL
IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

Company:

UNIFY CORPORATION

Number of Shares:

115,385

 

Class of Stock:

Common

 

Warrant Price:

$

0.39

per share

Issue Date:

JUNE 6, 2003

 

Expiration Date:

JUNE 6, 2010

 

 

                THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00
and for other good and valuable consideration, SILICON VALLEY BANK (“Holder”) is
entitled to purchase the number of fully paid and nonassessable shares of the
class of securities (the “Shares”) of the company (the “Company”) at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

 

ARTICLE 1. EXERCISE.

 

                                1.1           Method of Exercise.  Holder may
exercise this Warrant by delivering a duly executed Notice of Exercise in
substantially the form attached as Appendix 1 to the principal office of the
Company.  Unless Holder is exercising the conversion right set forth in Article
1.2, Holder shall also deliver to the Company a check, wire transfer (to an
account designated by the Company), or other from of payment acceptable to the
Company for the aggregate Warrant Price for the Shares being purchased.

 

                                1.2           Conversion Right.  In lieu of
exercising this Warrant as specified in Article 1.1, Holder may from time to
time convert this Warrant, in whole or in part, into a number of Shares
determined by dividing (a) the aggregate fair market value of the Shares or
other securities otherwise issuable upon exercise of this Warrant minus the
aggregate Warrant Price of such Shares by (b) the fair market value of one
Share.  The fair market value of the Shares shall be determined pursuant to
Article 1.3.

 

                                1.3           Fair Market Value.  If the
Company’s common stock is traded in a public market and the shares are common
stock, the fair market value of each Share shall be the closing price of a Share
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company (or in the instance where the Warrant is exercised
immediately prior to the effectiveness of the Company’s initial public offering,
the “price to public” per share price specified in the final prospectus relating
to such offering).  If the Company’s common stock is traded in a public market
and the Shares are preferred stock, the fair market value of a Share shall be
the closing price of a share of the Company’s common stock reported for the
business day immediately before Holder delivers its Notice of Exercise to the
Company (or, in the

 

 

 

--------------------------------------------------------------------------------


 

 

instance where the Warrant is exercised immediately prior to the effectiveness
of the Company’s initial public offering, the initial “price to public” per
share price specified in the final prospectus relating to such offering), in
both cases, multiplied  by the number of shares of the Company’s common stock
into which a Share is convertible.    If the Company’s common stock is  not
traded in a public market, the Board of Directors of the Company shall determine
fair market value in its reasonable good faith judgment.

 

                                1.4           Delivery of Certificate and New
Warrant.  Promptly after Holder exercises or converts this Warrant and, if
applicable, the Company receives payment of the aggregate Warrant Price, the
Company shall deliver to Holder, or instruct the Company’s transfer agent to
issue to Holder certificates for the Shares acquired and, if this Warrant has
not been fully exercised or converted and has not expired, a new Warrant
representing the Shares not so acquired.

 

                                1.5           Replacement of Warrants.  On
receipt of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, on delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company or, in the case of mutilation, or surrender and
cancellation of this Warrant, the Company shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor.

 

                                1.6           Treatment of Warrant Upon
Acquisition of Company.

 

                                                1.6.1        “Acquisition”.  For
the purpose of this Warrant, “Acquisition” means any sale, license, or other
disposition of all or substantially all of the assets of the Company, or any
reorganization, consolidation, or merger of the Company where the holders of the
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.

 

                                                1.6.2        Treatment of
Warrant at Acquisition.

 

A)           Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition in which the sole consideration is cash, either (a)
Holder shall exercise its conversion or purchase right under this Warrant and
such exercise will be deemed effective immediately prior to the consummation of
such Acquisition or (b) if Holder elects not to exercise the Warrant, this
Warrant will expire upon the consummation of such Acquisition. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.

B)            Upon the written request of the Company, Holder agrees that, in
the event of an Acquisition that is an “arms length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (a) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) if Holder elects not to exercise the
Warrant, this Warrant will continue until the Expiration Date if the Company
continues as a going concern following the closing of any such True Asset Sale.
The Company shall provide the Holder with written notice of its request relating
to the foregoing (together with such reasonable information as the Holder may
request in connection with such contemplated Acquisition giving rise to such
notice), which is to be delivered to Holder not less than ten (10) days prior to
the closing of the proposed Acquisition.

 

2

--------------------------------------------------------------------------------


 

C)            Upon the closing of any Acquisition other than those particularly
described in subsections (A) and (B) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.

As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

                                2.1           Stock Dividends, Splits, Etc.  If
the Company declares or pays a dividend on the Shares payable in common stock,
or other securities, then upon exercise of this Warrant, for each Share
acquired, Holder shall receive, without cost to Holder, the total number and
kind of securities to which Holder would have been entitled had Holder owned the
Shares of record as of the date the dividend occurred.  If the Company
subdivides the Shares by reclassification or otherwise into a greater number of
shares or takes any other action which increase the amount of stock into which
the Shares are convertible, the number of shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased.  If the outstanding shares are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

                                2.2           Reclassification, Exchange,
Combinations or Substitution.  Upon any reclassification, exchange,
substitution, or other event that results in a change of the number and/or class
of the securities issuable upon exercise or conversion of this Warrant, Holder
shall be entitled to receive, upon exercise or conversion of this Warrant, the
number and kind of securities and property that Holder would have received for
the Shares if this Warrant had been exercised immediately before such
reclassification, exchange, substitution, or other event.  Such an event shall
include any automatic conversion of the outstanding or issuable securities of
the Company of the same class or series as the Shares to common stock pursuant
to the terms of the Company’s Articles or Certificate (as applicable) of
Incorporation upon the closing of a registered public offering of the Company’s
common stock.  The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant.  The amendment to this Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant.  The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.

                                2.3           [intentionally omitted]

                                2.4           No Impairment.  The Company shall
not, by amendment of its Articles or Certificate (as applicable) of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of

 

 

3

--------------------------------------------------------------------------------


 

 

all the provisions of this Article 2 and in taking all such action as may be
necessary or appropriate to protect Holder’s rights under this Article against
impairment.

 

                                2.5           Fractional Shares.  No fractional
Shares shall be issuable upon exercise or conversion of the Warrant and the
number of Shares to be issued shall be rounded down to the nearest whole Share. 
If a fractional share interest arises upon any exercise or conversion of the
Warrant, the Company shall eliminate such fractional share interest by paying
Holder the amount computed by multiplying the fractional interest by the fair
market value of a full Share.

 

                                2.6           Certificate as to Adjustments. 
Upon each adjustment of the Warrant Price, the Company shall promptly notify
Holder in writing, and, at the Company’s expense, promptly compute such
adjustment, and furnish Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is based.
The Company shall, upon written request, furnish Holder a certificate setting
forth the Warrant Price in effect upon the date thereof and the series of
adjustments leading to such Warrant Price.

 

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

                                3.1           Representations and Warranties. 
The Company represents and warrants to the Holder as follows:

 

                                                (a)           The initial
Warrant Price referenced on the first page of this Warrant is not greater than
(i) the price per share at which the Shares were last issued in an arms-length
transaction in which at least $500,000 of the Shares were sold and (ii) the fair
market value of the Shares as of the date of this Warrant.

 

                                                (b)           All Shares which
may be issued upon the exercise of the purchase right represented by this
Warrant, and all securities, if any, issuable upon conversion of the Shares,
shall, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable, and free of any liens and encumbrances except for restrictions on
transfer provided for herein or under applicable federal and state securities
laws.

 

                                                (c)           The Capitalization
Table previously provided to Holder remains true and complete as of the Issue
Date.

 

                                3.2           Notice of Certain Events.  If the
Company proposes at any time (a) to declare any dividend or distribution upon
any of its stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend; (b) to offer for sale additional shares
of any class or series of the Company’s stock; (c) to effect any
reclassification or recapitalization of any of  its stock; (d) to merge or
consolidate with or into any other corporation, or sell, lease, license, or
convey all or substantially all of its assets, or to liquidate, dissolve or wind
up; or (e) offer holders of registration rights the opportunity to participate
in an underwritten public offering of the company’s securities for cash, then,
in connection with each such event, the Company shall give Holder: (1) at least
10 days prior written notice of the date on which a record will be taken for
such dividend, distribution, or subscription rights (and specifying the date on
which the holders of common stock will be entitled thereto) or for determining
rights to vote, if any, in respect of the matters referred to in (c) and (d)
above; (2) in the case of the matters referred to in (c) and (d) above at least
10 days prior written notice of the date when the same will take place (and
specifying the date on which the holders of common stock will be entitled to
exchange their common stock for securities or other property deliverable upon
the occurrence of such event); and (3) in the case of the matter referred to in
(e) above, the same notice as is given to the holders of such registration
rights.

 

4

--------------------------------------------------------------------------------


 

                              3.3             [intentionally omitted]

 

                              3.4             No Shareholder Rights.  Except as
provided in this Warrant, the Holder will not have any rights as a shareholder
of the Company until the exercise of this Warrant.

 

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.  The Holder represents and
warrants to the Company as follows:

 

                              4.1             Purchase for Own Account.  This
Warrant and the securities to be acquired upon exercise of this Warrant by the
Holder will be acquired for investment for the Holder’s account, not as a
nominee or agent, and not with a view to the public resale or distribution
within the meaning of the Act.  Holder also represents that the Holder has not
been formed for the specific purpose of acquiring this Warrant or the Shares.

 

                              4.2             Disclosure of Information.  The
Holder has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the acquisition of this Warrant and its underlying securities.  The Holder
further has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of this Warrant and
its underlying securities and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to the Holder
or to which the Holder has access.

 

                              4.3             Investment Experience.  The Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  The Holder has experience as an investor in
securities of companies in the development stage and acknowledges that the
Holder can bear the economic risk of such Holder’s investment in this Warrant
and its underlying securities and has such knowledge and experience in financial
or business matters that the Holder is capable of evaluating the merits and
risks of its investment in this Warrant and its underlying securities and/or has
a preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables the Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

                              4.4             Accredited Investor Status.  The
Holder is an “accredited investor” within the meaning of Regulation D
promulgated under the Act.

 

                              4.5             The Act.  The Holder understands
that this Warrant and the Shares issuable upon exercise or conversion hereof
have not been registered under the Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Holder’s investment intent as expressed herein.  The Holder
understands that this Warrant and the Shares issued upon any exercise or
conversion hereof must be held indefinitely unless subsequently registered under
the 1933 Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.

 

ARTICLE 5. MISCELLANEOUS.

 

                              5.1             Term:  This Warrant is exercisable
in whole or in part at any time and from time to time on or before the
Expiration Date.

 

 

5

--------------------------------------------------------------------------------


 

 

                                5.2           Legend.  This Warrant shall be
imprinted with a legend in substantially the following form:

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE ACT, OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

                                5.3           Compliance with Securities Laws on
Transfer.  This Warrant may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company).  The Company shall not
require Holder to provide an opinion of counsel if the transfer is to Silicon
Valley Bancshares (Holder’s parent company) or any other affiliate of Holder. 
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of current information as
referenced in Rule 144(c), Holder represents that it has complied with Rule
144(d) and (e) in reasonable detail, the selling broker represents that it has
complied with Rule 144(f), and the Company is provided with a copy of Holder’s
notice of proposed sale.

 

                                5.4           Transfer Procedure.  Upon receipt
by Holder of the executed Warrant, Holder will transfer all of this Warrant to
Silicon Valley Bancshares, Holder’s parent company, by execution of an
Assignment substantially in the form of Appendix 2.  Subject to the provisions
of Article 5.3 and upon providing Company with written notice, Silicon Valley
Bancshares and any subsequent Holder may transfer all or part of this Warrant or
the Shares issuable upon exercise of this Warrant (or the Shares issuable
directly or indirectly, upon conversion of the Shares, if any) to any
transferee, provided, however, in connection with any such transfer, Silicon
Valley Bancshares or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable). 
The Company may refuse to transfer this Warrant or the Shares to any person who
directly competes with the Company, unless, in either case, the stock of the
Company is publicly traded.

 

                                5.5           Notices.  All notices and other
communications from the Company to the Holder, or vice versa, shall be deemed
delivered and effective when given personally or mailed by first-class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company or the Holder, as the case may  (or on the first
business day after transmission by facsimile) be, in writing by the Company or
such holder from time to time.  Effective upon receipt of the fully executed
Warrant and the initial transfer described in Article 5.4 above, all notices to
the Holder shall be addressed as follows until the Company receives notice of a
change of address in connection with a transfer or otherwise:

 

Silicon Valley Bancshares

Attn:  Treasury Department

3003 Tasman Drive, HA 200

Santa Clara, CA 95054

Telephone:  408-654-7400

Facsimile:  408-496-2405

 

 

6

--------------------------------------------------------------------------------


 

 

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

Unify Corporation
Attn:  Chief Financial Officer
2101 Arena Blvd., Suite 100

Sacramento, California  95834

Telephone:  916-928-6288
Facsimile:  916-928-6408

                                5.6           Waiver.  This Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties.

 

                                5.7           Attorney’s Fees.  In the event of
any dispute between the parties concerning the terms and provisions of this
Warrant, the party prevailing in such dispute shall be entitled to collect from
the other party all costs incurred in such dispute, including reasonable
attorney’s fees.

 

                                5.8           Automatic Conversion upon
Expiration.  In the event that, upon the Expiration Date, the fair market value
of one Share (or other security issuable upon the exercise hereof) as determined
in accordance with Section 1.3 above is greater than the Exercise Price in
effect on such date, then this Warrant shall automatically be deemed on and as
of such date to be converted pursuant to Section 1.2 above as to all Shares (or
such other securities) for which it shall not previously have been exercised or
converted, and the Company shall promptly deliver a certificate representing the
Shares (or such other securities) issued upon such conversion to the Holder.

 

                                5.9           Counterparts.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.

 

                                5.10         Governing Law.  This Warrant shall
be governed by and construed in accordance with the laws of the State of
California, without giving effect to its principles regarding conflicts of law.

 

 

“COMPANY”

 

 

 

 

 

 

 

 

UNIFY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Todd E. Wille

 

By:

/s/ Peter J. DiCorti

 

 

 

 

 

Name:

Todd E. Wille

 

Name:

Peter J. DiCorti

 

(Print)

 

 

(Print)

 

 

 

 

 

Title:

Chairman of the Board, President or Vice President

 

Title:

Chief Financial Officer, Secretary, Assistant Treasurer or Assistant Secretary

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

                1.             Holder elects to purchase ___________ shares of
the Common/Series ______ Preferred [strike one] Stock of __________________
pursuant to the terms of the attached Warrant, and tenders payment of the
purchase price of the shares in full.

 

                                [or]

                1.             Holder elects to convert the attached Warrant
into Shares/cash [strike one] in the manner specified in the Warrant.  This
conversion is exercised for _____________________ of the Shares covered by the
Warrant.

                [Strike paragraph that does not apply.]

                2.             Please issue a certificate or certificates
representing the shares in the name specified below:

 

 

 

 

 

Holders Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

                3.             By its execution below and for the benefit of the
Company, Holder hereby restates each of the representations and warranties in
Article 4 of the Warrant as the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(Date):

 

 

 

9

--------------------------------------------------------------------------------


 

 

APPENDIX 2

 

ASSIGNMENT

 

For value received, Silicon Valley Bank hereby sells, assigns and transfers unto

 

 

Name:

 

Silicon Valley Bancshares

 

Address:

 

3003 Tasman Drive (HA-200)

 

 

 

Santa Clara, CA 95054

 

 

 

 

 

Tax ID:

 

91-1962278

 

 

that certain Warrant to Purchase Stock issued by [insert Borrower Name] (the
“Company”), on [insert Issue Date] (the “Warrant”) together with all rights,
title and interest therein.

 

 

SILICON VALLEY BANK

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: [insert Issue Date]

 

 

 

By its execution below, and for the benefit of the Company, Silicon Valley
Bancshares makes each of the representations and warranties set forth in Article
4 of the Warrant  as of the date hereof.

 

SILICON VALLEY BANCSHARES

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

